

109 HR 4153 IH: Clean Energy Future Through Innovation Act of 2021
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4153IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. McKinley (for himself, Mr. Schrader, Ms. Tenney, and Mr. Costa) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Science, Space, and Technology, Transportation and Infrastructure, Oversight and Reform, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo advance clean power technology development and use through innovation and clean energy standards, and for other purposes.1.Short titleThis Act may be cited as the Clean Energy Future Through Innovation Act of 2021.2.Definitions; table of contents(a)DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)SecretaryThe term Secretary means the Secretary of Energy.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Definitions; table of contents.Title I—Carbon Capture, Utilization, and StorageSubtitle A—Research, Development, and Demonstration for Carbon Capture, Utilization, and Storage TechnologiesSec. 101. Fossil energy objectives.Sec. 102. Carbon capture technologies.Sec. 103. Carbon storage validation and testing.Sec. 104. Carbon utilization.Sec. 105. Advanced energy systems.Subtitle B—Deployment of Carbon Capture, Utilization, and Storage with Commercial-Scale Electricity Generation FacilitiesSec. 111. Deployment of carbon capture, utilization, and storage technology with commercial-scale electricity generation facilities.Subtitle C—Federal Support for Commercial Deployment of Carbon Capture, Utilization, and StorageSec. 121. Enhancement of carbon dioxide sequestration credit.Sec. 122. Reform of loan guarantee program.Sec. 123. Private activity bonds for carbon dioxide capture facilities.Sec. 124. Extension of publicly traded partnership ownership structure.Sec. 125. Production tax credit for certain electricity generation using carbon capture utilization and storage.Sec. 126. Elective payment of credit.Sec. 127. Allowance of the carbon oxide sequestration credit against the base erosion minimum tax.Sec. 128. Modification of merchant banking investment regulation.Subtitle D—Support for Carbon Dioxide Transportation and Sequestration InfrastructureSec. 131. Facilities for carbon dioxide transportation and sequestration.Sec. 132. Carbon dioxide sequestration utilities.Title II—Innovation in Renewable Energy, Energy Efficiency, and StorageSec. 201. Establishment of technology performance and cost targets.Sec. 202. Advanced innovation and commercialization program.Sec. 203. Updating manufactured homes.Sec. 204. Investment tax credits for energy battery storage, offshore wind, and certain hydropower technologies.Sec. 205. Extension of production tax credit for solar and on-shore wind.Sec. 206. Renewal of qualifying advanced energy project credit.Sec. 207. Performance-based tax credits for commercial and residential buildings.Sec. 208. Extension of publicly traded partnership ownership structure to renewable energy projects.Sec. 209. Manufacturer credit for high-efficiency heat pumps and heat pump water heaters.Sec. 210. Other authorizations of appropriations.Title III—Existing and Advanced Nuclear Power PlantsSec. 301. Zero-emissions credit program.Sec. 302. Investment tax credit for nuclear energy property.Sec. 303. Expanding Federal clean electricity purchasing requirements.Sec. 304. Modernizing the Nuclear Regulatory Commission.Sec. 305. Demonstration and early deployment of advanced nuclear reactors.Sec. 306. Authorization of appropriations for loan guarantees for advanced nuclear facilities.Sec. 307. Expanding the production tax credit for nuclear power.Title IV—Clean Electricity StandardSec. 401. Certification of cost-effective market penetration of clean electricity technologies.Sec. 402. Federal clean electricity standard.Sec. 403. Regional clean electricity planning models.Sec. 404. Stand-by emission performance standards.Title V—MiscellaneousSec. 501. Additional requirements.Sec. 502. Utilization of qualified apprentices by construction contractors.Sec. 503. Requirements applicable to tax incentive programs.ICarbon Capture, Utilization, and StorageAResearch, Development, and Demonstration for Carbon Capture, Utilization, and Storage Technologies101.Fossil energy objectivesSection 961 of the Energy Policy Act of 2005 (42 U.S.C. 16291) is amended—(1)in subsection (a)(2), by adding at the end the following subparagraph:(M)Preventing, predicting, monitoring, and mitigating the unintended leaking of carbon dioxide or other fossil fuel-related emissions into the atmosphere.; and(2)by amending subsection (b) to read as follows:(b)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out fossil energy research, development, demonstration, and commercial application activities, including activities authorized under this subtitle, $2,200,000,000 for each of fiscal years 2022 through 2031..102.Carbon capture technologiesSection 962 of the Energy Policy Act of 2005 (42 U.S.C. 16292) is amended—(1)in subsection (e)—(A)in paragraph (2)—(i)by striking and at the end of subparagraph (B); (ii)by striking the period at the end of subparagraph (C) and inserting ; and; and(iii)by adding at the end the following:(D)test technologies that represent the scale of technology development beyond laboratory testing, but not yet advanced to testing under operational conditions at commercial scale.;(B)in paragraph (3)(C)—(i)in clause (i), by inserting precombustion, postcombustion, or oxy-combustion after facilities for;(ii)in clause (ii), by striking ; or and inserting a semicolon;(iii)in clause (iii), by striking the period at the end and inserting a semicolon; and(iv)by adding at the end the following:(iv)have capability to test integration of carbon capture technologies with utility-scale power plants; or(v)have commercial market participants, including equipment and technology suppliers and power generators, involved in the proposed Center. ; and(C)by redesignating paragraph (7) as paragraph (8), and inserting after paragraph (6) the following:(7)Cost sharingThe Secretary shall require cost sharing under this subsection in accordance with section 988(b).; and(2)by adding at the end the following:(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $600,000,000 for each of fiscal years 2022 through 2031..103.Carbon storage validation and testingSection 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293) is amended—(1)in subsection (b), by adding at the end the following:(4)Federal data collectionThe Secretary, in coordination with other Federal agencies including the United States Geological Survey, shall continue and expand ongoing Federal data collection and analysis activities related to carbon dioxide storage, economics, and spatial relationships on a local and regional scale, in coordination with State and regional entities.; and(2)by amending subsection (g) to read as follows:(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section—(1)$200,000,000 for fiscal year 2021; and(2)$250,000,000 for each of fiscal years 2022 through 2031..104.Carbon utilizationSection 969A(d) of the Energy Policy Act of 2005 (42 U.S.C. 16298a(d)) is amended to read as follows: (d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section—(1)$54,000,000 for fiscal year 2021; and(2)$75,000,000 for each of fiscal years 2022 through 2031..105.Advanced energy systems(a)Advanced energy systemsSubtitle F of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is further amended by adding at the end the following:969E.Advanced energy systems(a)In generalThe Secretary shall carry out a program of research, development, demonstration, and commercial application of technologies that represent a significant change in the methods used to generate electricity from fuels and that will enable a step change in performance, efficiency, and cost of electricity, and that reduce emissions from fossil fuel power generation in the following areas:(1)Supercritical carbon dioxide, with an emphasis on developing directly fired and indirectly fired cycles in the next 10 years.(2)Advanced combustion systems, including oxy-combustion systems and chemical looping.(3)Gasification systems to enable carbon capture, improve efficiency, and reduce capital and operating costs.(4)Thermal cycling with ramping or rapid black start capabilities that do not compromise efficiency or environmental performance.(5)Small-scale and modular technologies with reduced carbon dioxide outputs or carbon capture that can support incremental power generation capacity needs.(6)Turbines, boilers, fuel cells, or other systems that utilize hydrogen or ammonia derived from coal or natural gas to make electricity.(7)Systems that remove 98 percent or more of the carbon dioxide from the emissions of a power plant.(b)PriorityIn carrying out the program under subsection (a), the Secretary shall give priority to potentially transformational technologies that would enable very substantial improvements in performance, efficiency, or cost of electricity as compared to the technology in existence on the date of enactment of this section.(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $1,275,000,000 for each of fiscal years 2022 through 2031..(b)Technical amendmentThe table of contents for the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 600) is amended by adding at the end of the items relating to subtitle F of title IX the following:Sec. 969E. Advanced energy systems..BDeployment of Carbon Capture, Utilization, and Storage with Commercial-Scale Electricity Generation Facilities111.Deployment of carbon capture, utilization, and storage technology with commercial-scale electricity generation facilities(a)In generalSubtitle B of title IV of the Energy Policy Act of 2005 (42 U.S.C. 15971 et seq.) is amended by adding after section 417 the following:418.Federal support for deployment of carbon capture, utilization, and storage with electricity generation(a)In generalSubject to the limitations in subsection (b), the Secretary shall support the deployment and use of carbon capture, utilization, and storage at eligible power systems by entering into contracts for differences with owners or operators of eligible power systems to provide price certainty for the sale of the electricity generated by, or carbon dioxide captured by, such eligible power systems to third parties.(b)LimitationsThe Secretary may not enter into contracts for differences under subsection (a)—(1)with a term of more than 30 years;(2)for the output of eligible power systems with a cumulative electricity generating capacity of more than 11 gigawatts; and(3)in a cumulative amount projected to have a value exceeding $10,000,000,000.(c)Application(1)In generalThe owner or operator of an eligible power system seeking to enter into a contract for differences under subsection (a) shall submit to the Secretary an application at such time and in such manner as the Secretary may require.(2)CriteriaIn evaluating such an application, the Secretary shall consider technical, financial, and other factors that the Secretary determines appropriate.(d)PrioritizationIn implementing subsection (a), the Secretary shall prioritize supporting—(1)the use of carbon capture, utilization, and storage at eligible power systems covering diverse fossil fuel types and technologies, including first-of-a-kind technology for carbon capture, utilization, and storage capacity; and(2)eligible power systems with at least 5.5 gigawatts of cumulative electricity generating capacity that will be in operation by 2030, and ensure that the remaining eligible power systems receiving support will be under construction by not later than 2030.(e)DefinitionsIn this section:(1)Power systemThe term power system means a commercial-scale electricity generating unit that utilizes fossil fuels to generate electricity that is provided to the electric grid or directly to a consumer.(2)Eligible power systemThe term eligible power system means a power system that—(A)is equipped with carbon capture technology, or otherwise produces a separate carbon dioxide stream that is suitable for utilization or storage;(B)is designed to capture carbon dioxide that would otherwise be emitted to the atmosphere; and(C)will utilize or store the captured carbon dioxide, or has contracted with one or more other entities to utilize or store the captured carbon dioxide..(b)Clerical amendmentThe table of contents for the Energy Policy Act of 2005 is amended by adding after the item relating to section 417 the following:Sec. 418. Federal support for deployment of carbon capture, utilization, and storage with electricity generation..CFederal Support for Commercial Deployment of Carbon Capture, Utilization, and Storage121.Enhancement of carbon dioxide sequestration credit(a)Extension of credit periodSection 45Q(a) of the Internal Revenue Code of 1986 is amended by striking 12-year each place it appears and inserting 20-year.(b)Extension of qualified facility construction beginning dateSection 45Q(d)(1) of such Code is amended by striking January 1, 2026 and inserting January 1, 2036.(c)Enhancement of credit value(1)Section 45Q(b)(1)(A)(ii)(I) is amended by striking $50 and inserting $85.(2)Section 45Q(b)(1)(A)(ii)(II) is amended by striking $35 and inserting $70.(d)Effective dateThe amendments made by this section shall apply to carbon dioxide captured after December 31, 2020. 122.Reform of loan guarantee programSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended—(1)by striking subsection (e) and inserting the following:(e)Qualification of facilities receiving tax credits or financial assistanceNotwithstanding any other provision of law, a project that receives tax credits or other financial assistance for clean coal technology shall not be disqualified from receiving a guarantee under this subchapter.; and(2)by inserting the following new subsection after subsection (e):(f)ImplementionIn implementing the authority under this section with respect to loan guarantees issued after the date of enactment of the Clean Energy Future Through Innovation Act of 2021, the Secretary shall—(1)adjust fees and application requirements to the scale of a project to ensure that the costs of preparing and submitting an application are not an undue barrier to participation by smaller, lower risk projects;(2)ensure that program credit rating requirements do not, as applied, act as an obstacle to participation in the loan guarantee program by first-of-a-kind projects, consistent with the purpose of the loan guarantee program to enable debt financing for first-of-a-kind projects that would not otherwise have access to commercial debt markets; and(3)for first-of-a-kind projects, cover the cost of the guarantee with appropriated funds rather than requiring the borrower to pay some or all of the cost of the guarantee under section 1702(b)..123.Private activity bonds for carbon dioxide capture facilities(a)In generalSection 142(a) of the Internal Revenue Code of 1986 is amended by striking or at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , or, and by adding at the end the following new paragraph:(16)qualified carbon dioxide capture facilities..(b)Qualified carbon dioxide capture facilitySection 142 of such Code is amended by adding at the end the following new subsections:(n)Qualified carbon dioxide capture facility(1)In generalFor purposes of subsection (a)(16), the term qualified carbon dioxide capture facility means the eligible components of an industrial carbon dioxide facility.(2)DefinitionsFor purposes of this subsection—(A)Eligible componentThe term eligible component means, with respect to any industrial carbon dioxide facility, any component installed in such facility that—(i)satisfies the requirements under paragraph (3), and(ii)(I)is used for the purpose of capture, treatment and purification, compression, transportation, or on-site storage of carbon dioxide produced by such facility, or(II)is integral or functionally related and subordinate to a process described in section 48B(c)(2) (determined by substituting carbon dioxide for carbon monoxide).(B)Industrial carbon dioxide facility(i)In generalThe term industrial carbon dioxide facility means a facility that emits carbon dioxide (including from any fugitive emissions source) that is created as a result of any of the following processes:(I)Fuel combustion for electricity generation or other purposes.(II)Gasification for electricity generation or other purposes.(III)Bioindustrial.(IV)Fermentation.(V)Any manufacturing industry described in section 48B(c)(7).(ii)ExceptionsSuch term shall not include—(I)any geological gas facility, or(II)any air separation unit that does not qualify as gasification equipment or is not a necessary component of an oxy-fuel combustion process, a supercritical carbon dioxide process, or other advanced power system.(iii)Geological gas facilityThe term geological gas facility means a facility that—(I)produces a raw product consisting of gas or mixed gas and liquid from a geological formation,(II)transports or removes impurities from such product, or(III)separates such product into its constituent parts.(3)Capture and storage requirementFor purposes of this subsection—(A)In generalExcept as provided in subparagraph (B), a component shall not be treated as meeting the requirements of this paragraph with respect to an industrial carbon dioxide facility unless such component has a capture and storage percentage that is at least 65 percent.(B)ExceptionIn the case of an industrial carbon dioxide facility with a capture and storage percentage that is less than 65 percent, a component with respect to such facility shall not be treated as meeting the requirements of this paragraph unless the percentage of the cost of such component that is financed by tax-exempt bonds is not greater than such capture and storage percentage.(C)Capture and storage percentage(i)In generalThe capture and storage percentage shall be an amount, expressed as a percentage, equal to the quotient of—(I)the total metric tons of carbon dioxide annually captured, transported, and injected into a facility for geologic storage, or an enhanced oil or gas recovery well followed by geologic storage, divided by(II)the total metric tons of carbon dioxide which would otherwise be released into the atmosphere each year as industrial emission of greenhouse gas if the component were not installed in the industrial carbon dioxide facility.(ii)Limited application of eligible componentsIn the case of eligible components that are designed to capture carbon dioxide solely from specific sources of emissions or portions thereof within an industrial carbon dioxide facility, the capture and storage percentage under this subparagraph shall be determined based only on such specific sources of emissions or portions thereof.(o)Other requirements(1)An issue shall not be treated as an issue under subsection (a) unless each entity that receives some or all of the proceeds from the issue for construction, alteration or repair work agrees that such work shall be performed in accordance with the requirements of subchapter IV of chapter 31 of title 40, United States Code.(2)With respect to enforcement of the requirements in paragraph (1), rules similar to rules of section 503(c) of the Clean Energy Future Through Innovation Act of 2021 shall be applied by substituting issuer for taxpayer. .(c)Volume capSection 146(g)(4) of such Code is amended by striking paragraph (11) of section 142(a) (relating to high-speed intercity rail facilities) and inserting paragraph (11) or paragraph (16) of section 142(a).(d)Clarification of private business useSection 141(b)(6) of such Code is amended by adding at the end the following new subparagraph:(C)Clarification relating to qualified carbon dioxide capture facilitiesFor purposes of this subsection, the sale of carbon dioxide produced by a qualified carbon dioxide capture facility (as defined in section 142(n)) which is owned by a governmental unit shall not constitute private business use..(e)Effective dateThe amendments made by this section shall apply to obligations issued after the date of enactment of this Act.124.Extension of publicly traded partnership ownership structure(a)In generalSection 7704(d)(1)(E) of the Internal Revenue Code of 1986 is amended—(1)by striking income and gains derived from the exploration and inserting income and gains derived from any of the following:(i)The exploration, (2)by striking the comma at the end and inserting a period, and(3)by adding at the end the following:(ii)The production, storage, or transportation of any fuel which—(I)uses carbon dioxide captured from an anthropogenic source or the atmosphere as its primary feedstock, and(II)is determined by the Secretary, in consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, to achieve a reduction of not less than a 60 percent in lifecycle greenhouse gas emissions (as defined in section 211(o)(1)(H) of the Clean Air Act) compared to baseline lifecycle greenhouse gas emissions (as defined in section 211(o)(1)(C) of such Act).This clause shall not apply to any fuel which uses as its primary feedstock carbon dioxide which is deliberately released from naturally-occurring subsurface springs. (iii)The production of any product or the generation of electric power from a project—(I)which meets the requirements of subparagraphs (A) and (B) of section 48B(c)(1), and(II)not less than 75 percent of the total carbon dioxide emissions of which is qualified carbon oxide (as defined in section 45Q(c)) which is disposed of or utilized as provided in paragraph (6).(iv)The generation or storage of electric power (including associated income from the sale or marketing of energy, capacity, resource adequacy, and ancillary services) produced from any power generation facility which is, or from any power generation unit within, a qualified facility under section 45Q(d) and not less than 50 percent (30 percent in the case of a facility or unit placed in service before January 1, 2017) of the total carbon dioxide emissions of which is qualified carbon oxide which is disposed of or used as provided in paragraph (7).(v)The sale of any good or service from any facility (other than a power generation facility) which is a qualified facility described in section 45Q(c) and the captured qualified carbon oxide (as so defined) of which is disposed of as provided in paragraph (6)..(b)Disposal and utilization of captured carbon dioxideSection 7704(d) of such Code is amended by adding at the end the following new paragraphs:(6)Disposal and utilization of captured carbon dioxideFor purposes of clauses (iii)(II) and (iv) of paragraph (1)(E), carbon dioxide is disposed of or used as provided in this paragraph if such carbon dioxide is—(A)placed into secure geological storage (as determined under section 45Q(f)(2)),(B)used as a tertiary injectant (as defined in section 45Q(e)(3)) in a qualified enhanced oil or natural gas recovery project (as defined in section 45Q(e)(2)) and placed into secure geological storage (as so determined),(C)fixed through photosynthesis or chemosynthesis (including through the growing of algae or bacteria),(D)chemically converted to a material or chemical compound in which it is securely stored, or(E)used for any other purpose which the Secretary determines has the potential to strengthen or significantly develop a competitive market for carbon dioxide captured from man-made sources.(7)Other requirements(A)Income and gains under subsection (d)(1)(E) shall not be treated as “qualifying income” under this section unless the publicly traded partnership provides assurances to the Secretary that any construction, alteration, or repair work associated with such income and gains shall be performed in accordance with the requirements of subchapter IV of chapter 31 of title 40, United States Code.(B)With respect to enforcement of the requirements in subparagraph (A), rules similar to rules of section 503(c) of the Clean Energy Future Through Innovation Act of 2021 shall be applied by substituting publicly traded partnership for taxpayer..(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, in taxable years ending after such date.125.Production tax credit for certain electricity generation using carbon capture utilization and storage(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Electricity produced using carbon capture utilization and storage technology(a)General ruleFor purposes of section 38, the carbon capture production credit for any taxable year is an amount equal to—(1)in the case of a qualified facility using fossil fuels, the product of—(A)the megawatt hours of electricity—(i)produced by the taxpayer at a qualified facility during the 20-year period beginning on the date the facility was originally placed in service, and(ii)sold by the taxpayer to an unrelated person during the taxable year, multiplied by(B)(i)$30 per megawatt hour in the case of a qualified facility storing carbon in secure geological storage, or(ii)$24 per megawatt hour in the case of a qualified facility using captured carbon oxide as a tertiary injectant in a qualified enhanced oil or natural gas recovery project, multiplied by(C)the discount factor,(2)in the case of electricity generation facilities using exclusively qualified hydrogen, qualified ammonia, or qualified blends, the product of—(A)the megawatt hours of electricity—(i)produced by the taxpayer at a qualified facility during the 20-year period beginning on the date the facility was originally placed in service, and(ii)sold by the taxpayer to an unrelated person during the taxable year, multiplied by(B)$100 per megawatt hour.(b)DefinitionsFor purposes of this section:(1)Discount factorThe term discount factor means an amount equal to 90 divided by the annual carbon dioxide emissions rate expressed in pounds per megawatt-hour for a qualified facility, except that—(A)if the annual carbon dioxide emissions rate for a qualified facility is less than 90 pounds per megawatt-hour, the discount factor is equal to 1, and(B)if the annual carbon dioxide emissions rate for a qualified facility is greater 180 pounds per megawatt-hour, the discount factor is equal to 0.(2)Qualified ammoniaThe term qualified ammonia means ammonia fuel produced with less than 17.5 pounds of carbon dioxide emissions per million Btu of gross fuel heating value.(3)Qualified blendThe term qualified blend means a blend of qualified hydrogen or qualified ammonia with fossil fuel in which the fossil fuel provides no more than 30 percent of the heating value input.(4)Qualified facilityThe term qualified facility means an electricity generation plant that—(A)is equipped with carbon capture equipment, the construction of which commenced before January 1, 2033,(B)captures carbon oxide using carbon capture equipment,(C)stores captured carbon oxide in secure geological storage or uses captured carbon oxide as a tertiary injectant in a qualified enhanced oil or natural gas recovery project, and(D)has not been the basis for a credit received under section 45Q.(5)Qualified hydrogenThe term qualified hydrogen means hydrogen fuel produced with less than 17.5 pounds of carbon dioxide emissions per million Btu of gross fuel heating value..(b)Part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the carbon capture production credit under section 45U(a)..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item:Sec. 45U. Electricity produced using carbon capture utilization and storage technology..(d)Effective dateThe amendments made by this section shall apply with respect to electricity produced and sold after the date of the enactment of this Act.126.Elective payment of credit(a)Subchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:6431.Elective payment of credits relating to carbon oxide sequestration(a)ElectionIn the case of a taxpayer making an election (at such time and in such manner as the Secretary may provide) under this section with respect to any portion of an applicable credit, such taxpayer shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to the amount of such portion.(b)Definitions and special rulesFor purposes of this section—(1)Governmental entities treated as taxpayersIn the case of an election under this section—(A)any State or local government, or a political subdivision thereof, or(B)an Indian Tribal governmentshall be treated as a taxpayer for purposes of this section and determining any applicable credit. (2)Applicable creditThe term applicable credit means each of the following credits that would (without regard to this section) be determined with respect to the taxpayer:(A)A carbon oxide sequestration credit under section 45Q.(B)A carbon capture production credit under section 45U.(3)Indian tribal governmentThe term Indian Tribal government shall have the meaning given such term by section 139E.(4)TimingThe payment described in subsection (a) shall be treated as made on—(A)in the case of any government, or political subdivision, to which paragraph (1) applies and for which no return is required under section 6011 or 6033(a), the later of the date that a return would be due under section 6033(a) if such government or subdivision were described in that section or the date on which such government or subdivision submits a claim for credit or refund (at such time and in such manner as the Secretary shall provide), and(B)in any other case, the later of the due date of the return of tax for the taxable year or the date on which such return is filed.(5)Waiver of special rulesIn the case of an election under this section, the determination of any applicable credit shall be without regard to paragraphs (3) and (4)(A)(i) of section 50(b).(6)Special rule for mutual or cooperative electric companiesIn the case of a mutual or cooperative electric company or an organization described in section 501(c)(12) or section 1381(a)(2), any income received or accrued in connection with the credit under this section shall be treated as an amount collected from members for the sole purpose of meeting losses and expenses.(c)Exclusion from gross incomeGross income of the taxpayer shall be determined without regard to this section.(d)Denial of double benefitSolely for purposes of section 38, in the case of a taxpayer making an election under this section, the applicable credit shall be reduced by the amount of the portion of such credit with respect to which the taxpayer makes such election..(b)Clerical amendmentThe table of sections for subchapter B of chapter 65 is amended by adding at the end the following new item:Sec. 6431. Elective payment of credits related to carbon oxide sequestration..127.Allowance of the carbon oxide sequestration credit against the base erosion minimum tax(a)In generalSection 59A(b) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (1)(B)(ii)(I), by inserting and the carbon dioxide sequestration credit determined under section 45Q after section 41(a), and(2)in paragraph (1)(B)(i), by inserting (other than the credit allowed under section 38 for the taxable year which is properly allocable to the credit for carbon oxide sequestration determined under section 45Q) after credits allowed under this chapter.(b)Effective dateThe amendments made by this section shall take effect as if included in section 41119 of the Bipartisan Budget Act of 2018.128.Modification of merchant banking investment regulation(a)Extended holding period for carbon capture projectsSection 4(c) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(c)) is amended by inserting after paragraph (14) the following new paragraph:(15)shares owned directly or indirectly in a company that is the person to whom the credit for carbon oxide sequestration in section 45Q of the Internal Revenue Code of 1986 is attributable pursuant to subsection (f)(3) of such section, but such shares shall be disposed of within a period of time that equals the sum of the number of years in subsection (a)(3)(A) of such section and the number of years in the recapture period as defined in such section or regulations or other guidance prescribed under such section..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.DSupport for Carbon Dioxide Transportation and Sequestration Infrastructure131.Facilities for carbon dioxide transportation and sequestration(a)In generalSubtitle B of title IV of the Energy Policy Act of 2005 (42 U.S.C. 15971 et seq.) is further amended by adding after section 418 (as added by this Act) the following:419.Securing geologic reservoirs for storage of carbon dioxide(a)In generalThe Secretary shall carry out a program to—(1)identify geological formations that are capable of sequestering, cumulatively, at least 250,000,000 tons of carbon dioxide with a target cost of less than $10 per ton;(2)assess the cost of developing and operating carbon dioxide sequestration facilities at the geological formations identified under paragraph (1); and(3)support the development of such carbon dioxide sequestration facilities by providing grants or other appropriate financial assistance to carbon dioxide sequestration facility developers to—(A)secure property rights that are necessary to enable carbon dioxide sequestration in such geologic formations; and(B)obtain necessary permits and approval to enable carbon dioxide sequestration in such geologic formations.(b)Geographic diversityThe Secretary shall carry out subsection (a) with the goal of supporting development of carbon dioxide sequestration facilities that are capable of storing significant volumes of carbon dioxide at reasonable costs in each of the regions covered by the regional carbon sequestration partnerships established by the Secretary.(c)ApplicationAn entity seeking a grant or other appropriate financial assistance provided under subsection (a)(3) shall submit to the Secretary an application at such time and in such manner as the Secretary may require.(d)Cost sharingThe Secretary shall consider the activities described under subsection (a)(3) to be subject to the cost share requirement for demonstration and commercial application activities under section 988(c).420.Carbon dioxide sequestration infrastructure development(a)In generalThe Secretary shall carry out a program to provide grants to support—(1)the development of carbon dioxide pipeline infrastructure that is necessary to support the transportation of the volumes of carbon dioxide that are expected to be captured at electricity generation facilities to appropriate sites for long term sequestration; and(2)the development of geologic sequestration facilities that are necessary to support long-term sequestration of the volumes of carbon dioxide that are expected to be captured at electricity generation facilities.(b)ApplicationApplications for a grant provided under this section shall be submitted at such time and in such manner as the Secretary may require.(c)PriorityThe Secretary shall prioritize providing grants under subsection (a)(1) to support pipeline infrastructure that is of significant length and significant throughput capacity.(d)Cost sharingThe Secretary shall consider the grants provided under subsection (a) to be subject to the cost share requirement for demonstration and commercial application activities under section 988(c).(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section and section 419 $2,000,000,000 for each of fiscal years 2022 through 2031..(b)Clerical amendmentThe table of contents for the Energy Policy Act of 2005 is further amended by adding after the item relating to section 418 (as added by this Act) the following:Sec. 419. Securing geologic reservoirs for storage of carbon dioxide. Sec. 420. Carbon dioxide sequestration infrastructure development..132.Carbon dioxide sequestration utilities(a)In generalThe Secretary, in collaboration with the Secretary of Transportation and the Administrator of the Environmental Protection Agency, as appropriate, may provide technical assistance to a State that is seeking to—(1)establish a government-owned carbon dioxide sequestration utility; or(2)regulate a privately owned carbon dioxide sequestration utility.(b)Technical assistanceTechnical assistance provided under subsection (a) may include—(1)with respect to a government-owned carbon dioxide sequestration utility—(A)conducting engineering studies to support the development of a carbon dioxide sequestration facility; and(B)identifying potential carbon dioxide transportation routes; and(2)with respect to State regulation of a privately owned carbon dioxide sequestration utility—(A)helping with developing regulations for any privately owned carbon dioxide sequestration utility, including with respect to the development of a permitting system; and(B)assisting with developing regulations for—(i)services provided by a privately owned carbon dioxide sequestration utility; and(ii)the setting of rates charged for such services.(c)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to Congress a report that—(1)characterizes Federal, State, and local regulations that apply to the development and operation of carbon dioxide transportation infrastructure and sequestration facilities;(2)identifies any gaps in applicable regulations that need to be addressed to ensure the safe and effective operation of carbon dioxide transportation infrastructure and sequestration facilities;(3)evaluates whether regulation of the rates and terms of service for carbon dioxide transportation service or sequestration service is necessary to ensure fair access to such services;(4)evaluates whether the use of the right of eminent domain to develop carbon dioxide transportation infrastructure and sequestration facilities is consistent with the public interest; and(5)provides any recommended changes to Federal law that would support the development and use of carbon dioxide transportation infrastructure and sequestration facilities consistent with the public interest.(d)Carbon dioxide sequestration utility definedThe term carbon dioxide sequestration utility means any organization that provides carbon dioxide transportation or sequestration service.IIInnovation in Renewable Energy, Energy Efficiency, and Storage201.Establishment of technology performance and cost targets(a)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall establish technology performance and cost targets for three consecutive 5-year periods to address existing gaps in technology, with the first such period starting on the date of enactment of this section and the last such period ending on the date that is 15 years following such date of enactment.(b)TargetsTechnology and performance cost targets shall be established for each of the following technology categories:(1)Advanced renewable power technologies, which include—(A)large-scale, novel renewable power plants;(B)renewable hydrogen power plants, including plants for which the hydrogen comes from renewable natural gas or biogas;(C)on-shore or off-shore wind power;(D)thermal or photovoltaic solar power;(E)hydropower;(F)geothermal power;(G)biomass power; and(H)advanced renewable energy manufacturing techniques.(2)Mechanical, chemical, and thermal energy storage technologies, which include—(A)advanced grid-scale energy storage technologies with storage durations in the range of 10 to 50 hours; and(B)grid-scale energy storage projects that can economically balance electricity supply and demand across seasons.(3)Electricity transmission technologies, which include underground high-voltage direct current electricity transmission.(4)Commercial, industrial, and residential energy efficiency technologies, which include—(A)retrofit packages that reduce the energy used by an average single-family home by at least 50 percent at a cost of no more than $25,000 per such home;(B)smart heating, ventilation, and air conditioning control technologies that—(i)can be used in commercial buildings that have between 5,000 and 30,000 square feet of floor area;(ii)can reduce heating, ventilation, and air conditioning energy consumption by an average of at least 20 percent compared to average commercial buildings;(iii)yield energy cost savings that can provide at least a 50 percent annual return on the original investment; and(iv)may include a cloud-based information technology;(C)those technologies that the Secretary identifies as having the ability to improve energy efficiency or reduce emissions in heavy industries, which include those that produce or refine aluminum, steel, cement, oil, or fertilizer; and(D)flexible load technology improvements to reduce peak demand.(5)Industrial process and building electrification technologies, which include—(A)heat pump space heaters;(B)heat pump water heaters;(C)induction stoves; and(D)advanced industrial process heat technologies.202.Advanced innovation and commercialization program(a)In generalThe Secretary, in collaboration with the National Laboratories, other Federal agencies, and private sector and university partners as the Secretary determines necessary, shall establish a program, to be known as the Advanced Innovation and Commercialization Program, to carry out research, development, and demonstration of technology that meets the targets established for those technologies identified in section 201(b).(b)Early deployment(1)In generalThe Secretary shall establish a program to provide grants for early deployment of the technologies demonstrated under the Advanced Innovation and Commercialization program under this section.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $3,000,000,000 for each of fiscal years 2022 through 2031.(c)Federal procurement(1)In generalThe Secretary, in collaboration with the Secretary of Defense and the Administrator of the General Services Administration, shall establish Federal procurement goals and deadlines for achieving such goals for those technologies identified in section 201(b).(2)Federal energy and advanced technology energy procurementThe Secretary, in collaboration with the Secretary of Defense and the Administrator of General Services, shall—(A)through administrative and regulatory actions, improve Federal procurement of the technologies described in paragraph (1);(B)identify and report on barriers to improving Federal procurement of energy and technologies that require legislative changes; and(C)take due regard of the recommendations from the 2016 report entitled Secretary of Energy Advisory Board Report of the Task Force on Federal Energy Management.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (a) the following:(1)With respect to the advanced renewable energy technologies projects described in section 201(b)(1), $2,000,000,000 for each of fiscal years 2022 through 2031.(2)With respect to the energy storage technologies projects described in section 201(b)(2), $400,000,000 for each of fiscal years 2022 through 2031.(3)With respect to the transmission technologies and projects described in section 201(b)(3), $600,000,000 for each of fiscal years 2022 through 2031.(4)With respect to the commercial, industrial, and residential energy efficiency technologies described in section 201(b)(4), $1,000,000,000 for each of fiscal years 2022 through 2031.(5)With respect to the industrial process and building electrification technologies described in section 201(b)(5), $1,000,000,000 for each of fiscal years 2022 through 2031.203.Updating manufactured homes(a)Updating manufactured homesNot later than one year after the date of enactment of this section, the Secretary shall establish a program to provide grants and technical assistance to individuals or businesses to facilitate the replacement of inefficient manufactured homes with efficient manufactured homes.(b)DefinitionsIn this section:(1)Efficient manufactured homeThe term efficient manufactured home means a manufactured home for which the Energy Star label may be used in accordance with section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a).(2)Inefficient manufactured homeThe term inefficient manufactured home means a manufactured home that was manufactured before June 1976.(3)Manufactured homeThe term manufactured home has the meaning given such term in section 603 of the Housing and Community Development Act of 1974 (42 U.S.C. 5402).(c)AuthorizationThere is authorized to be appropriated to carry out this section $2,500,000,000 for each of fiscal years 2022 through 2031, to remain available until expended.204.Investment tax credits for energy battery storage, offshore wind, and certain hydropower technologies(a)In generalSection 48(a) of the Internal Revenue Code of 1986 is amended—(1)by striking subparagraph (5)(F), and (2)in paragraph (3)(A), by striking or at the end of clause (vii), and by adding at the end the following new clauses:(ix)equipment which generates wind energy from an offshore facility,(x)energy storage equipment,(xi)eligible hydroelectric equipment, or(xii)equipment which generates geothermal electricity through an enhanced geothermal system,.(b)Allowance of 30 percent credit(1)In generalSection 48(a)(2)(A)(i)(II) of the Internal Revenue Code of 1986 is amended by striking paragraph (3)(A)(i) and inserting clause (i), (ix), (x), (xi), or (xii) of paragraph (3)(A).(2)PhaseoutSection 48(a)(6) of such Code is amended—(A)by striking solar energy in the heading and inserting certain, and(B)by striking paragraph (3)(A)(i) each place it appears and inserting clause (i), (ix), (x), (xi), or (xii) of paragraph (3)(A).(c)Definitions(1)Energy creditSection 48(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraphs:(6)Qualified offshore wind property(A)In generalThe term qualified offshore wind property means an offshore facility using wind to produce electricity.(B)Offshore facilityThe term offshore facility means any facility located in the inland navigable waters of the United States, including the Great Lakes, or in the coastal waters of the United States, including the territorial seas of the United States, the exclusive economic zone of the United States, and the outer Continental Shelf of the United States.(7)Energy storage equipmentThe term energy storage equipment means equipment which receives, stores, and delivers energy using batteries, compressed air, pumped hydropower, hydrogen storage (including hydrolysis and electrolysis), thermal energy storage, regenerative fuel cells, flywheels, capacitors, superconducting magnets, or other technologies identified by the Secretary in consultation with the Secretary of Energy, and which has a capacity of not less than 5 kilowatt hours.(8)Eligible hydroelectric equipmentThe term eligible hydroelectric equipment means equipment used for the generation of electricity installed at a dam which—(A)was placed in service before the date of the enactment of this paragraph and operated for flood control, navigation, or water supply purposes and did not produce hydroelectric power prior to the date of the enactment of this paragraph,(B)is part of a project that is licensed by the Federal Energy Regulatory Commission and meets all other applicable environmental, licensing, and regulatory requirements, and (C)is operated so that the water surface elevation at any given location and time that would have occurred in the absence of the hydroelectric project is maintained, subject to any license requirements imposed under applicable law that change the water surface elevation for the purpose of improving environmental quality of the affected waterway.(9)Enhanced geothermal systemThe term enhanced geothermal system means a system to extract heat by creating a subsurface fracture system to which water can be added through injection wells..(2)Qualifying advanced energy project creditSection 48C(c)(1)(A)(i)(IV) of the Internal Revenue Code of 1986 is amended by inserting, including through direct air capture or carbon dioxide removal after emissions.(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2020.205.Extension of production tax credit for solar and on-shore wind(a)WindSection 45(d)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2022 and inserting January 1, 2031.(b)SolarSection 45(d)(4)(A) of such Code is amended by striking is placed in service before January 1, 2006 and inserting the construction of which begins before January 1, 2031.(c)Application of phaseout percentage to wind facilitiesSection 45(b)(5)(D) of such Code is amended by striking January 1, 2022 and inserting January 1, 2031.(d)Effective dateThe amendments made by this section shall apply to facilities the construction of which begins after December 31, 2020.206.Renewal of qualifying advanced energy project credit(a)In generalSection 48C(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking during the 2-year period beginning on the date the Secretary establishes the program under paragraph (1).(b)Effective dateThe amendment made by this section shall apply to applications received after the date of the enactment of this Act.207.Performance-based tax credits for commercial and residential buildings(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by this Act, is amended by adding at the end the following new section:45V.Deep retrofits and zero-energy commercial and residential buildings(a)Eligibility for tax creditFor purposes of section 38, in the case of an eligible taxpayer who places an eligible building in service, the deep retrofits and zero-energy commercial and residential buildings credit determined under this section for a taxable year is the applicable amount with respect to such eligible building. (b)Eligible taxpayer(1)In generalFor purposes of subsection (a), the term eligible taxpayer means, with respect to an eligible building—(A)for a residential building, the builder, and (B)for a commercial building, the building owner.(2)Transfer of creditAn eligible taxpayer who is a building owner eligible for a credit under subparagraph (B) of paragraph (1) may elect to transfer such credit to the architect, builder, or contractor of such building.(3)Eligible building(A)In generalFor purposes of this subsection, the term eligible building means a building—(i)located in the United States, (ii)which is at least 50 percent occupied in the taxable year in the tax credit is claimed, (iii)with respect to which a certification has been issued for a qualifying reason pursuant to subsection (c), and(iv)with respect to which no credit under this section has been claimed for the same qualifying reason in a prior taxable year.(B)Qualifying reasonFor purposes of this paragraph, with respect to an eligible building, the term qualifying reason means such building—(i)has undergone a deep energy retrofit,(ii)is a zero-energy-ready building, or(iii)is a zero-energy building placed in service at least 12 months prior to the taxable year in which the credit is claimed.(C)Special rule for zero-energy and zero-energy-ready buildingsA taxpayer may claim the credit under this section twice for the same building if—(i)the credit is claimed in a taxable year for the qualifying reason described in subparagraph (B)(ii), and(ii)the credit is claimed in a succeeding taxable year for the qualifying reason described in subparagraph (B)(iii). (c)Certifications(1)Deep energy retrofitIn the case of a building with respect to which a deep energy retrofit was implemented, such retrofit shall meet the certification standard of subsection (b)(3)(A) if it has been completed and certified as a deep energy retrofit by a registered architect or engineer, or by another professional authorized by the Secretary of Energy by rule.(2)Zero-energy buildingIn the case of a building which is a zero-energy building, such building shall meet the certification standard of subsection (b)(3)(A) if the building has been zero-energy over a span of 12 continuous months with at least 50 percent occupancy as verified—(A)through certification by the Living Buildings Institute Zero Energy Certification Program,(B)through certification by the LEED Zero Energy Certification Program Verification, or(C)by another professional authorized by the Secretary of Energy by rule.(3)Zero-energy-ready buildingIn the case of a building which is a zero-energy-ready building, such building shall meet the certification standard of subsection (b)(3)(A)—(A)in the case of a commercial building or high-rise residential building, if the taxpayer receives a certification from registered engineer, architect or other professional recognized by Secretary of Energy stating that such building meets the definition of a zero-energy-ready building under subsection (e)(16)(A), and(B)if such building is a low-rise residential building—(i)if such building has been certified as described in subsection (e)(16)(B)(i), (ii)if the taxpayer receives a certification from registered engineer, architect or other professional recognized by Secretary of Energy stating that such building meets the definition of a zero-energy-ready building under subsection (e)(16)(B)(ii).(d)Applicable amountFor purposes of subsection (a), the applicable amount shall be determined as follows:(1)Zero-energy-ready buildingsFor certified zero-energy-ready buildings—(A)for a residential building with no more than four dwelling units, $5,000 per dwelling unit,(B)for a residential building with five or more dwelling units, $3,500 per dwelling unit, and(C)for a commercial building, $3 per square foot of floor area.(2)Zero-energy buildingsFor certified zero-energy buildings—(A)for a residential building with no more than four dwelling units, $5,000 per dwelling unit,(B)for a residential building with five or more dwelling units, $3,500 per dwelling unit, and(C)for a commercial building that is a zero-energy building for a period of 12 continuous months starting after the building is at least 50 percent occupied, $3 per square foot of floor area, provided that a zero-energy building may also receive the zero-energy-ready building incentive if it meets the criteria for this incentive.(3)Deep energy retrofitsThe following tax credit amounts shall be awarded to buildings upon completion of a deep energy retrofit—(A)for a residential building, $10,000 per dwelling unit, up to a maximum of $1,000,000 per building, and(B)for a commercial building, $25 per square foot of floor area, up to a maximum of $2,000,000 per building.(e)DefinitionsIn this section:(1)BtuThe term Btu means British Thermal Unit.(2)Building energyThe term building energy means energy consumed at the building site as measured at the site boundary, which includes heating, cooling, ventilation, domestic hot water, indoor and outdoor lighting, plug loads, process energy, elevators and conveying systems, and intrabuilding transportation systems.(3)Deep energy retrofitThe term deep energy retrofit means a project that uses energy efficiency measures and renewable energy resources to reduce the energy use of an existing building by at least 50 percent on an annual basis relative to the most recent 12 month period in which the building was fully occupied prior to the project, provided that energy efficiency measures must account for at least 80 percent of the reduction in energy use.(4)Delivered energyThe term delivered energy means any type of energy that could be bought or sold as building energy, including electricity, steam, hot or chilled water, natural gas, biogas, landfill gas, coal, coke, propane, petroleum and its derivatives, residual fuel oil, alcohol-based fuels, wood, biomass, and any other material consumed as fuel.(5)Exported energyThe term exported energy means on-site renewable energy supplied through the site boundary and used outside the site boundary.(6)High-rise commercial buildingThe term high-rise commercial building means a commercial building of four or more above grade stories.(7)High-rise residential buildingThe term high-rise residential building means a multi-family building with four or more above grade stories.(8)kWhThe term kWh means Kilowatt Hour.(9)Low-rise residential buildingThe term low-rise residential building means a single-family home or multifamily building with no more than three above grade stories.(10)On-site renewable energyThe term on-site renewable energy means any renewable energy collected and generated within the site boundary that is used for building energy, and the excess renewable energy exported outside the site boundary, provided that any renewable energy certificates associated with the on-site renewable energy must be retained or retired by the building owner or lessee to be claimed as on-site renewable energy.(11)Renewable energyThe term renewable energy means energy generated by biomass, hydro, geothermal, solar, wind, ocean thermal, wave action, or tidal action resources.(12)Renewable energy certificateThe term renewable energy certificate means a certificate or credit that represents and conveys the environmental, social, or other nonpower qualities of one megawatt hour of renewable energy, and can be sold separately from the underlying physical electricity associated with the renewable energy resource.(13)Site boundaryThe term site boundary means the limits of the building site across which delivered energy and exported energy are measured.(14)Source energyThe term source energy means building energy plus the energy losses in thermal combustion in electricity generation resources; and energy losses in transmission and distribution to the building site.(15)Zero-energy buildingThe term zero-energy building means a building for which, on a source energy basis, the actual annual delivered energy is less than or equal to the on-site renewable exported energy, provided that energy purchased from off-site and renewable energy generated on-site and then sold off-site shall be valued at 6000 Btu/kWh.(16)Zero-energy-ready buildingThe term zero-energy-ready building means a building that—(A)if it is a commercial building or high-rise residential building—(i)is in compliance with Standard 90.1–2019 published by the American Society of Heating, Refrigerating, and Air Conditioning Engineers,(ii)is in compliance with Appendix CA (Solar-Ready Zone) of the 2021 International Energy Conservation Code, and(iii)demonstrates that its energy consumption is at least 30 percent below the maximum permitted under American Society of Heating, Refrigerating, and Air Conditioning Engineers Standard 90.1–2019, as calculated using the methodology in Appendix G of such standard, and(B)if it is a low-rise residential building—(i)has an Energy Rating Index of 40 or less as calculated using the procedures in Chapter 3 of the residential section of the 2012 International Energy Conservation Code but excluding any renewable energy resources in the calculation, provided that certification of compliance with the Energy Rating Index requirement shall be made by a registered architect or engineer by another professional authorized by the Secretary of Energy by rule,(ii)is in compliance with Appendix RA (Solar-Ready Zone) of the 2021 International Energy Conservation Code, and(iii)is certified under—(I)the Zero Energy Ready Homes program administered by the Department of Energy, or(II)the Passive House specifications of the Passive Institute US or the International Passive House Institute.(f)Denial of double benefitNo credit shall be allowed under this section for any expense for which a deduction or credit is allowed under any other provision of this chapter, including under sections 25C, 25D, and 179D.(g)SunsetThe tax credit under this section shall terminate—(1)for zero-energy and zero-energy-ready residential buildings, one year after the Secretary of Energy determines by rule that such buildings accounted for at least 20 percent of new residential buildings in the most recent calendar year,(2)for zero-energy and zero-energy-ready commercial buildings, one year after the Secretary of Energy determines by rule that such buildings accounted for at least 20 percent of new commercial building construction in the most recent calendar year,(3)for deep energy retrofits to residential buildings, one year after the Secretary of Energy determines by rule that at least 10 percent of units at residential buildings have undergone such retrofits, and(4)for deep energy retrofits to commercial buildings, one year after the Secretary of Energy determines by rule that at least 10 percent of the floor area of commercial buildings has undergone such retrofits.(h)Rules and RegulationsNot later than one year after the date of the enactment of this section, the Secretary, after consultation with the Secretary of Energy, shall promulgate such regulations and guidance as are necessary to implement this section.(i)Report to congressNot later than two years after enactment of this section, and each calendar year thereafter, the Secretary shall report to Congress on the use of tax credits under this section, broken out by the applicable amount categories in subsection (d), which shall include—(1)the dollar value of tax credits awarded to date and in the prior calendar year, and(2)the number of units at residential buildings and the number of square feet of floor area in commercial buildings for which tax credits were awarded to date and in the prior year calendar year..(b)Conforming amendments(1)Section 38(b) of the Internal Revenue Code of 1986 is amended—(A)in paragraph (33), by striking plus at the end,(B)in paragraph (34), by striking the period at the end and inserting, plus, and(C)by adding at the end the following new paragraph: (34)the Deep energy retrofits and zero-energy commercial and residential buildings credit determined under section 45V(a). .(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: Sec. 45V. Deep retrofits and zero-energy commercial and residential buildings..(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2021.208.Extension of publicly traded partnership ownership structure to renewable energy projects(a)In generalSection 7704(d)(1)(E) of the Internal Revenue Code of 1986, as amended by this Act, is amended by adding after clause (v) the following:(vi)The generation of electric power (including the leasing of tangible personal property used for such generation) exclusively using any resource described in section 45(c)(1) or energy property described in section 48 (determined without regard to any termination date) or, in the case of a facility described in paragraph (3) or (7) of section 45(d) (determined without regard to any placed in service date or date by which construction of the facility is required to begin), the accepting or processing of such resource.(vii)The sale of electric power, capacity, resource adequacy, demand response capabilities, or ancillary services that is produced or made available from any equipment or facility (operating as a single unit or as an aggregation of units) the principal function of which is to—(I)use mechanical, chemical, electrochemical, hydroelectric, or thermal processes to store energy that was generated at one time for conversion to electricity at a later time, or(II)store thermal energy for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity at that later time.(viii)The generation, storage, or distribution of thermal energy exclusively utilizing property described in section 48(c)(3) (determined without regard to subparagraphs (B) and (D) thereof and without regard to any placed in service date).(ix)The generation, storage, or distribution of thermal energy exclusively using any resource described in section 45(c)(1) or energy property described in clause (i) or (iii) of section 48(a)(3)(A).(x)The use of recoverable waste energy, as defined in section 371(5) of the Energy Policy and Conservation Act (42 U.S.C. 6341(5))..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020.209.Manufacturer credit for high-efficiency heat pumps and heat pump water heaters(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by this Act, is amended by adding at the end the following new section:45W.Manufacturer credit for high-efficiency heat pumps and heat pump water heaters(a)Allowance of credit(1)In generalFor purposes of section 38, the energy efficient heat pump credit determined under this section for any taxable year is an amount equal to the sum of the credit amounts determined under paragraph (2) for each type of qualified energy efficient heat pump produced by the taxpayer during the calendar year ending with or within the taxable year.(2)Credit amountsThe credit amount determined for any type of qualified energy efficient appliance is—(A)the applicable amount determined under subsection (b) with respect to such type, multiplied by(B)the eligible production for such type under subsection (c).(b)Applicable amountFor purposes of subsection (a):(1)Consumer heat pump water heatersThe applicable amount is $600 in the case of a consumer heat pump water heater that is manufactured in one of calendar years 2022 through 2030 and that has a Uniform Energy Factor of 3.3 or more for electric water heaters and 1.3 or more for gas water heaters.(2)Commercial heat pump water heatersThe applicable amount is $24 per thousand British Thermal Units of heating capacity in the case of a commercial heat pump water heater manufactured in one of calendar years 2022 through 2030 and that has a Coefficient of Performance of 3.0 or more for electric water heaters and 1.3 or more for gas water heaters.(3)Consumer unitary heat pumpsThe applicable amount is $1000 in the case of a consumer unitary heat pump that—(A)is manufactured in calendar years 2022 through 2030,(B)in the case of an electric heat pump meets either—(i)the most recent requirements of the Energy Star Most Efficient Specification promulgated by the United States Environmental Protection Agency before the date of enactment of this section, or(ii)the most recent Cold Climate Air-Source Heat Pump Specification promulgated by Northeast Energy Efficiency Partnerships before the date of enactment of this section, and(C)in the case of a gas heat pump, has an Annual Fuel Utilization Efficiency of 140 percent or more.(4)Commercial heat pumpsThe applicable amount is $24 per thousand British Thermal Units of heating capacity measured at a 17 degree Fahrenheit ambient temperature in the case of a commercial heat pump that is manufactured in calendar years 2022 through 2030 and that has a Coefficient of Performance of 2.3 or more at a 17 degree Fahrenheit ambient temperature for electric heat pumps, and 1.2 or more at a 17 degree Fahrenheit ambient temperature for gas heat pumps.(5)Industrial heat pumpsThe applicable amount is $36 per thousand British Thermal Units of heating capacity for heat pumps with a heating capacity of 2,400 thousand British Thermal Units or less and $18 per thousand British Thermal Units of heating capacity for heat pumps with a heating capacity above 2,400 thousand British Thermal Units in the case of an industrial heat pump that is manufactured and installed in an industrial facility in calendar years 2022 through 2030 and that has a Coefficient of Performance of 2.0 or more.(c)Eligible productionThe eligible production in a calendar year with respect to each type of energy efficient heat pump is—(1)the number of heat pumps of such type that are produced by the taxpayer in the United States during such calendar year, less(2)the average number of heat pumps of such type that were produced by the taxpayer (or any predecessor) in the United States during the preceding 2-calendar year period.(d)Types of energy efficient heat pumpsFor purposes of this section, the types of energy efficient heat pumps are—(1)consumer heat pump water heaters described in subsection (b)(1), (2)commercial heat pump water heaters described in subsection (b)(2),(3)consumer unitary heat pumps described in subsection (b)(3),(4)commercial heat pumps described in subsection (b)(4), and(5)industrial heat pumps described in subsection (b)(5).(e)Limitations(1)Aggregate credit amount allowedThe aggregate amount of credit allowed under subsection (a) with respect to a taxpayer for any taxable year shall not exceed $250,000,000, reduced by the amount of the credit allowed under subsection (a) to the taxpayer (or any predecessor) for all prior taxable years beginning after December 31, 2021.(2)Limitation based on gross receiptsThe credit allowed under subsection (a) with respect to a taxpayer for the taxable year shall not exceed an amount equal to 4 percent of the average annual gross receipts of the taxpayer for the 3 taxable years preceding the taxable year in which the credit is determined.(3)Gross receiptsFor purposes of this subsection, the rules of paragraphs (2) and (3) of section 448(c) shall apply.(f)Adjustment of energy efficiency criteriaNo later than December 31, 2022, and every two years thereafter, the Secretary, in consultation with the Secretary of Energy, shall review the efficiency levels in subsection (b) and revise these levels upward if necessary to include only the most efficient commercially available heat pumps of each type, while ensuring that at least three manufacturers are represented in each type across a range of product heating capacities.(g)Test procedures(1)The Department of Energy shall develop test procedures to determine Coefficient of Performance for—(A)gas commercial heat pump water heaters,(B)gas commercial heat pumps, and(C)industrial heat pumps.(2)Such test procedures shall build upon the foundation of relevant current American National Standard Institute and International Organization of Standard test procedures.(h)DefinitionsFor purposes of this section:(1)Qualified energy efficient heat pumpThe term qualified energy efficient heat pump means—(A)any consumer heat pump water heater described in subsection (b)(1),(B)any commercial heat pump water heater described in subsection (b)(2),(C)any consumer unitary heat pump described in subsection (b)(3),(D)any commercial heat pump described in subsection (b)(4), and(E)any industrial heat pump described in subsection (b)(5).(2)Consumer heat pump water heaterThe term consumer heat pump water heater means a water heater that uses a heat pump to heat water, has a maximum electric current rating of 24 amperes at an input voltage of 250 volts or less for electric water heaters, or a gas input of 75,000 Btu per hour or less for gas water heaters, measured in accordance with applicable U.S. Department of Energy test procedures. (3)Commercial heat pump water heatersThe term commercial heat pump water heater means a water heater that uses a heat pump to heat water and is not a consumer heat pump water heater defined in paragraph (2).(4)Consumer unitary heat pumpThe term consumer unitary heat pump means a heat pump designed to provide space heating and cooling with a cooling capacity of 65,000 British Thermal Units per hour or less, measured in accordance with the applicable Department of Energy test procedures.(5)Commercial heat pumpThe term commercial heat pump means a heat pump designed to provide space heating and cooling with a cooling capacity of more than 65,000 British Thermal Units per hour, measured in accordance with the applicable Department of Energy test procedures.(6)Industrial heat pumpThe term industrial heat pump means a heat pump that upgrades industrial waste heat to a higher temperature such that the delivered heat is produced and supplied to the facility more efficiently than conventional heating methods, such as a steam or electric resistance boiler.(7)ProducedThe term produced includes manufactured.(8)Uniform energy factorThe term Uniform Energy Factor is a metric used to measure the efficiency of consumer water heaters, with details specified in applicable Department of Energy test procedures.(9)Coefficient of performanceThe term Coefficient of Performance means the ratio of heat output to energy input, with details specified in applicable Department of Energy test procedures. For gas commercial heat pump water heaters, until there is a Department of Energy test procedure, American National Standards Institute and American Society of Heating, Refrigerating and Air-Conditioning Engineers Standard 118.1 shall be used. For gas commercial heat pumps, until there is a Department of Energy test procedure, American National Standards Standard Z21.40.4 shall be used. For industrial heat pumps, until there is a Department Energy test procedure, manufacturers may use their own tests, provided they publicly post the test conditions and assumptions they used in developing their stated Coefficient of Performance values.(i)Special rulesFor purposes of this section:(1)In generalRules similar to the rules of subsections (c), (d), and (e) of section 52 shall apply.(2)Controlled group(A)In generalAll persons treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated as a single producer.(B)Inclusion of foreign corporationsFor purposes of subparagraph (A), in applying subsections (a) and (b) of section 52 to this section, section 1563 shall be applied without regard to subsection (b)(2)(C) thereof.(3)VerificationNo amount shall be allowed as a credit under subsection (a) with respect to which the taxpayer has not submitted such information or certification as the Secretary, in consultation with the Secretary of Energy, determines necessary.(4)Production in united statesThe requirement for production in the United States in subsection (c) shall not take effect until January 1, 2025..(b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1, as amended by this Act, is further amended by adding after the item relating to section 45V the following new item:Sec. 45W. Manufacturer credit for high-efficiency heat pumps and heat pump water heaters..210.Other authorizations of appropriations(a)Amendment to america competes actSection 5012(o)(2) of the America COMPETES Act (42 U.S.C. 16538(o)(2)) is amended by striking subparagraphs (B) through (E) and inserting the following:(B)$569,000,000 for fiscal year 2022;(C)$713,000,000 for fiscal year 2023;(D)$856,000,000 for fiscal year 2024; and(E)$1,000,000,000 for fiscal year 2025..(b)Regional innovation modelsThere are authorized to be appropriated to the Secretary for purposes of developing regional innovation models—(1)$100,000,000 for fiscal year 2022;(2)$200,000,000 for fiscal year 2023;(3)$300,000,000 for fiscal year 2024; and(4)$500,000,000 for fiscal year 2025.(c)Grid modernizationThere are authorized to be appropriated to the Secretary for purposes of research, development, demonstration, analysis, technology validation, market transformation, and technical assistance to support grid modernization—(1)$238,000,000 for fiscal year 2022;(2)$375,000,000 for fiscal year 2023;(3)$513,000,000 for fiscal year 2024; and(4)$650,000,000 for fiscal year 2025.(d)Advanced land-Based and offshore wind powerThere are authorized to be appropriated to the Secretary for the purposes of research, development, demonstration, analysis, technology validation, market transformation, and technical assistance to support advanced land-based and offshore wind power—(1)$178,000,000 for fiscal year 2022;(2)$252,000,000 for fiscal year 2023;(3)$326,000,000 for fiscal year 2024; and(4)$400,000,000 for fiscal year 2025.(e)Advanced solar powerThere are authorized to be appropriated to the Secretary for the purposes of research, development, demonstration, analysis, technology validation, market transformation, and technical assistance to support advanced solar power—(1)$360,000,000 for fiscal year 2022;(2)$440,000,000 for fiscal year 2023;(3)$520,000,000 for fiscal year 2024; and(4)$600,000,000 for fiscal year 2025.(f)Mechanical, chemical, and thermal storage technologyThere are authorized to be appropriated to the Secretary for the purposes of research, development, demonstration, analysis, technology validation, market transformation, and technical assistance to support mechanical, chemical, and thermal storage technology—(1)$150,000,000 for fiscal year 2022;(2)$150,000,000 for fiscal year 2023;(3)$150,000,000 for fiscal year 2024; and(4)$150,000,000 for fiscal year 2025.(g)BuildingsThere are authorized to be appropriated to the Secretary for the purposes of research, development, demonstration, analysis, technology validation, market transformation, and technical assistance to support technologies that improve the energy efficiency of building equipment, the building envelope, building controls, and that improve information sharing between the building and the grid, which technologies may include energy efficiency, demand response, and electrification technologies in residential, commercial, and industrial buildings—(1)$381,000,000 for fiscal year 2022;(2)$478,000,000 for fiscal year 2023;(3)$574,000,000 for fiscal year 2024; and(4)$670,000,000 for fiscal year 2025.(h)IndustryThere are authorized to be appropriated to the Secretary for the purposes of research, development, demonstration, analysis, technology validation, market transformation, and technical assistance to support technologies to reduce emissions in industrial and manufacturing processes, including such technologies relating to energy efficiency and electrification—(1)$381,000,000 for fiscal year 2022;(2)$478,000,000 for fiscal year 2023;(3)$574,000,000 for fiscal year 2024; and(4)$840,000,000 for fiscal year 2025.(i)Enhanced geothermal technologiesThere are authorized to the Secretary for the purposes of research, development, and demonstration of enhanced geothermal technologies an increase in the amount from fiscal year 2019 appropriations by $100,000,000 for each year until fiscal year 2026, of which—(1)$70,000,000 is authorized for the Secretary to use each year to establish a supercritical enhanced geothermal system demonstration program; and(2)$30,000,000 is authorized for the Secretary to use each year in collaboration with the National Laboratories for supercritical enhanced geothermal systems research and development.IIIExisting and Advanced Nuclear Power Plants301.Zero-emissions credit program(a)EstablishmentNot later than 2 years after the date of enactment of this section, the Secretary shall establish a program to be known as the Zero-Emissions Credit Program.(b)Issuance of creditsUnder the Zero-Emissions Credit Program the Secretary shall, by not later than March 1 of each calendar year, issue zero-emissions credits to each owner or operator of a qualified nuclear power plant in the quantity that is equal to the number of megawatt-hours of electricity sold by such owner or operator to an organized power market in the prior year.(c)Payment for credits(1)In generalExcept as provided in paragraphs (2), (3), and (4), under the Zero-Emissions Credit Program the Secretary shall pay an owner or operator of a qualified nuclear power plant $13.25 for each zero-emissions credit such owner or operator submits to the Secretary.(2)Adjustments for inflationEach year the Secretary shall adjust the amount paid for each zero-emissions credit to account for the effects of inflation based on the Consumer Price Index for All Urban Consumers (as published by the Bureau of Labor Statistics of the Department of Labor).(3)Reduction in value of creditIf the price for the sale of electricity to an organized power market increases in a calendar year such that payments for zero-emissions credits under paragraph (1) are no longer needed to prevent the retirement of a qualified nuclear power plant in the subsequent year, the Secretary shall, after the application of any adjustment under paragraph (2), reduce the amount to be paid for each zero-emissions credit to the owner or operator of such qualified nuclear power plant to account for such change in price.(4)Offset for value of clean electricity creditsIf the owner or operator of a qualified nuclear power plant is issued any clean electricity credits under section 611 of the Public Utility Regulatory Policies Act of 1978 (as added by section 402 of this Act) in a calendar year in which such owner or operator is issued zero-emissions credits, the Secretary shall reduce the amount paid for such zero-emissions credits by the value of such clean electricity credits.(d)Termination dateThe Zero-Emissions Credit Program shall terminate on the date that is 5 years after the program effective date.(e)RulemakingNot later than 1 year after the date of enactment of this section, the Secretary shall issue a final rule to carry out this section.(f)DefinitionsIn this section:(1)Clean electricity creditThe term clean electricity credit has the meaning given such term in section 611(g) of the Public Utility Regulatory Policies Act of 1978 (as added by section 402 of this Act).(2)Organized power marketThe term organized power market means any market that is controlled by a Regional Transmission Organization or an Independent System Operator, as such terms are defined in section 3 of the Federal Power Act (16 U.S.C. 796).(3)Program effective dateThe term program effective date has the meaning given such term in section 611(g) of the Public Utility Regulatory Policies Act of 1978 (as added by section 402 of this Act).(4)Qualified nuclear power plant(A)In generalThe term qualified nuclear power plant means any nuclear power plant the Secretary determines, by not later than 2 years after the date of enactment of this Act and based on an application submitted by such plant to the Secretary, is not financially viable or will otherwise be required to retire if it does not receive zero-emissions credits under the Zero-Emissions Credit Program.(B)ExclusionThe term qualified nuclear power plant does not include a nuclear power plant with respect to which a tax credit under section 48 of the Internal Revenue Code of 1986 is claimed in the taxable year prior to the taxable year in which the Secretary makes the determination under subparagraph (A).(5)Zero-emissions creditThe term zero-emissions credit means a credit issued by the Secretary under the Zero-Emissions Credit Program that represents 1 megawatt-hour of electricity sold by the owner or operator of a qualified nuclear power plant to an organized power market.302.Investment tax credit for nuclear energy property(a)In generalSection 48(a)(3)(A) of the Internal Revenue Code of 1986, as amended by section 204, is amended by striking or at the end of clause (xi), by adding or at the end of clause (xii), and by adding at the end the following new clause:(xiii)qualified nuclear energy property..(b)Eligible for 30-Percent creditSection 48(a)(2)(A)(i) of such Code is amended by striking and in subclause (IV) and by adding at the end the following new subclause:(VI)energy property described in paragraph (3)(A)(xiii), but only with respect to property placed in service before January 1, 2024, and.(c)Qualified nuclear energy propertySection 48(c) of such Code, as amended by section 204, is amended by adding at the end the following new paragraph:(10)Qualified nuclear energy property(A)In generalThe term qualified nuclear energy property means, with respect to a qualifying nuclear power plant—(i)amounts paid or incurred for the refueling of such power plant, and(ii)any expenditure described in section 263(a).(B)Qualifying nuclear power plantThe term qualifying nuclear power plant means a nuclear power plant which—(i)submits an application for license renewal to the Nuclear Regulatory Commission in accordance with part 54 of title 10, Code of Federal Regulations, before January 1, 2026, or(ii)certifies to the Secretary (at such time and in such form and in such manner as the Secretary may prescribe) that such plant will submit an application for license renewal to the Nuclear Regulatory Commission in accordance with part 54 of title 10, Code of Federal Regulations, before January 1, 2026.(C)Special rules(i)BasisFor purposes of subsection (a), the cumulative amounts paid or incurred by the taxpayer during the taxable year with respect to a qualifying nuclear power plant which are properly chargeable to capital account shall be treated as the basis of the qualified nuclear energy property placed in service for that taxable year.(ii)Placed in serviceFor purposes of subsection (a), qualified nuclear energy property shall be treated as having been placed in service on the last day of the taxable year in which the taxpayer pays or incurs such amounts described in clause (i).(iii)RecaptureThe Secretary shall provide by regulations for the recapture of any credit allowable under subsection (a) to any qualifying nuclear power plant which makes a certification pursuant to subparagraph (B) but does not file an application of license renewal to the Nuclear Regulatory Commission in accordance with part 54 of title 10, Code of Federal Regulations, before January 1, 2026..(d)Phaseout of 30-Percent credit rate for nuclear energy propertySection 48(a) of such Code is amended by adding at the end the following new paragraph:(8)Phaseout for qualified nuclear energy propertyIn the case of qualified nuclear energy property, the energy percentage determined under paragraph (2) shall be equal to—(A)in the case of any property placed in service after December 31, 2023, and before January 1, 2025, 26 percent, and(B)in the case of any property placed in service after December 31, 2022, and before January 1, 2026, 22 percent..(e)Coordination with credit for production from advanced nuclear power facilitiesSection 48(a)(3) of such Code is amended by inserting or section 45J after section 45.(f)Transfer of credit by certain public entities(1)In generalSection 48 of such Code is amended by adding at the end the following new subsection:(e)Special rule for qualified nuclear energy property(1)In generalIn the case of any qualified nuclear energy property, if, with respect to a credit under subsection (a) for any taxable year—(A)the taxpayer is a qualified public entity, and(B)such qualified public entity elects the application of this subsection for such taxable year with respect to such credit (or any portion thereof), the eligible project partner specified in such election shall be treated as the taxpayer for purposes of this title with respect to such credit (or such portion thereof).(2)DefinitionsFor purposes of this subsection:(A)Qualified public entityThe term qualified public entity means—(i)a Federal, State, or local government entity, or any political subdivision, agency, or instrumentality thereof,(ii)a mutual or cooperative electric company described in section 501(c)(12) or section 1381(a)(2), or(iii)a not-for-profit electric utility which received a loan or loan guarantee under the Rural Electrification Act of 1936.(B)Eligible project partnerThe term eligible project partner means—(i)any person responsible for operating, maintaining, or repairing the qualifying nuclear power plant to which the credit under subsection (a) relates,(ii)any person who participates in the provision of the nuclear steam supply system to the qualifying nuclear power plant to which the credit under subsection (a) relates,(iii)any person who participates in the provision of nuclear fuel to the qualifying nuclear power plant to which the credit under subsection (a) relates, or(iv)any person who has an ownership interest in such facility.(3)Special rules(A)Application to partnershipsIn the case of a credit under subsection (a) which is determined with respect to qualified nuclear energy property at the partnership level—(i)for purposes of paragraph (1)(A), a qualified public entity shall be treated as the taxpayer with respect to such entity’s distributive share of such credit, and(ii)the term eligible project partner shall include any partner of the partnership.(B)Taxable year in which credit taken into accountIn the case of any credit (or portion thereof) with respect to which an election is made under subsection (e), such credit shall be taken into account in the first taxable year of the eligible project partner ending with, or after, the qualified public entity’s taxable year with respect to which the credit was determined.(C)Treatment of transfer under private use rulesFor purposes of section 141(b)(1), any benefit derived by an eligible project partner in connection with an election under this subsection shall not be taken into account as a private business use..(2)Special rule for proceeds of transfers for mutual or cooperative electric companiesSection 501(c)(12) of such Code is amended by adding at the end the following new subparagraph:(K)In the case of a mutual or cooperative electric company described in this paragraph or an organization described in section 1381(a)(2), income received or accrued in connection with an election under section 48(e) shall be treated as an amount collected from members for the sole purpose of meeting losses and expenses..(g)Conforming amendmentSection 48(a)(2)(A) of such Code is amended by striking paragraphs (6) and (7) and inserting paragraphs (6), (7), and (8). (h)Effective dateThe amendments made by this section shall apply to periods after December 31, 2020, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the enactment of the Revenue Reconciliation Act of 1990).303.Expanding Federal clean electricity purchasing requirements(a)Federal purchase requirementSection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended—(1)in subsection (a), by striking , the following amounts shall be renewable energy: and inserting , such amount shall be made up of the following:;(2)in subsection (a)(1), by inserting shall be renewable energy after 2009;(3)in subsection (a)(2), by inserting shall be renewable energy after 2012;(4)in subsection (a)(3), by striking 7.5 percent in fiscal year 2013 and each fiscal year thereafter. and inserting 7.5 percent in fiscal years 2013 through 2020 shall be renewable energy.;(5)in subsection (a), by adding at the end the following:(4)Not less than 35 percent in fiscal year 2021 and each year thereafter shall be clean electricity.;(6)in subsection (b), by adding at the end the following:(3)Clean electricityThe term clean electricity means—(A)renewable energy;(B)electric energy generated by a nuclear power plant; and(C)electric energy generated by a power plant equipped with carbon capture utilization and storage technology, from which at least 90 percent of the carbon dioxide output of such plant is captured and utilized, or stored in a manner that prevents emission to the atmosphere.;(7)in subsection (c), by striking renewable energy and inserting clean electricity in each place it occurs;(8)by redesignating subsection (d) as subsection (e); and(9)by inserting after subsection (c) the following:(d)Power purchase agreementFor the purposes of this section, the Secretary may enter into a power purchase agreement for any amount of the electricity generated by a nuclear power plant for the duration of the operational life of such nuclear power plant if such nuclear power plant supplies electricity for purposes of national security or mission-critical activities..(b)Long-Term nuclear power purchase agreement pilot programSubtitle B of title VI of the Energy Policy Act of 2005 is amended by adding at the end the following:639A.Long-term nuclear power purchase agreement pilot program(a)EstablishmentThe Secretary shall establish and carry out a pilot program to enter into long-term power purchase agreements for electricity generated by commercial nuclear power plants.(b)RequirementsIn carrying out the pilot program established under subsection (a), the Secretary shall—(1)consult and coordinate with the heads of other Federal agencies that may benefit from purchasing nuclear power for a period of longer than 10 years, including—(A)the Secretary of Defense;(B)the Administrator of General Services; and(C)the Secretary of Homeland Security; and(2)not later than 10 years after the date of enactment of this section, enter into at least 1 power purchase agreement with the owner or operator of a commercial nuclear power plant for up to 30 years.(c)PriorityIn carrying out the pilot program established under subsection (a), the Secretary shall prioritize entering into a power purchase agreement with the owner or operator of a commercial nuclear power plant—(1)to which a license is issued under section 103 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) after January 1, 2021;(2)that uses first-of-a-kind or early deployment nuclear technology; and(3)that can provide reliable and resilient power—(A)to high-value assets for national security purposes; or(B)for other purposes that the Secretary determines are in the national interest, including in remote off-grid scenarios or grid-connected scenarios for which such commercial nuclear power plant can provide capabilities commonly known as islanding power capabilities.(d)Effect on ratesA power purchase agreement entered into under this section may be at a rate that is higher than the average market rate if the power purchase agreement fulfills a purpose described in subsection (c)..(c)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by inserting after the item relating to section 639 the following:Sec. 639A. Long-term nuclear power purchase agreement pilot program..(d)Authorization of long-Term power purchase agreementsSection 501(b)(1) of title 40, United States Code, is amended by striking subparagraph (B) and inserting the following:(B)Public utility contracts(i)Term(I)In generalA contract under this paragraph to purchase electricity service from a public utility may be for a period of not more than 40 years.(II)Other public utility servicesA contract under this paragraph for a public utility service other than a service described in subclause (I) may be for a period of not more than 10 years.(ii)CostsThe cost of a contract under this paragraph for any fiscal year may only be paid from the appropriations for that fiscal year..304.Modernizing the Nuclear Regulatory Commission(a)Reducing the administrative burden of licensing advanced nuclear reactors(1)ReportNot later than 90 days after the date of enactment of this section, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that recommends how to improve the processes, procedures, and, if appropriate, regulations of the Commission with respect to licensing, certification, and approval of advanced nuclear reactors pursuant to the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.).(2)Required recommendationsThe report submitted under paragraph (1) shall include recommendations to—(A)improve, accelerate, and reduce the cost of all Commission actions with respect to licensing, certification, and approval of advanced nuclear reactors pursuant to the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), including actions to improve compliance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C));(B)emphasize risk-informed and performance-based regulatory approaches; and(C)enable the Commission to finalize review of an application for certification of a design of an advanced nuclear reactor pursuant to the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) by not later than 2 years after the date on which such application is filed.(3)DefinitionsIn this subsection:(A)Advanced nuclear reactorThe term advanced nuclear reactor has the meaning given such term in section 951(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16271(b)(1)).(B)CommissionThe term Commission means the Nuclear Regulatory Commission.(b)Study on elimination of foreign licensing restrictionsNot later than 18 months after the date of enactment of this section, the Comptroller General, in consultation with the Secretary, shall submit to Congress a report containing the results of a study on the feasibility and implications of repealing restrictions related to foreign ownership and control under sections 103 d. and 104 d. of the Atomic Energy Act of 1954 (42 U.S.C. 2133(d) and 2134(d)).(c)Study on the impact of the elimination of mandatory hearings for uncontested licensing applicationsNot later than 18 months after the date of enactment of this section, the Comptroller General, in consultation with the Secretary, shall submit to Congress a report containing the results of a study on the estimated effect of eliminating the requirement under section 189 of the Atomic Energy Act of 1954 (42 U.S.C. 2239) to hold a hearing for uncontested applications.(d)DefinitionsSection 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014) is amended by adding at the end the following:jj.Early site permitIn sections 182, 189, and 194, the term early site permit has the meaning given such term in section 52.1 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this subsection)..(e)Application reviews for nuclear energy projects(1)License applicationsSection 182 of the Atomic Energy Act of 1954 (42 U.S.C. 2232) is amended by adding at the end the following:e.Streamlining application reviewWith respect to an application for a construction permit, operating license, or combined construction permit and operating license, the Commission shall—(1)undertake an expedited environmental review process and issue any draft environmental impact statements (as required pursuant to section 102(2)(C) the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))) for the application not later than 12 months after the date on which the application is accepted for docketing; and(2)complete the technical review process of the application, issue any safety evaluation reports, and issue any final environmental impact statements (as required pursuant to section 102(2)(C) the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))) for the application not later than 24 months after the date on which the application is accepted for docketing.f.Production or utilization facility located at an existing siteIn reviewing an application for an early site permit, construction permit, operating license, or combined construction permit and operating license for a proposed production facility or utilization facility that is to be located at the site of a production facility or utilization facility for which an early site permit, construction permit, operating license, or combined construction permit and operating license has been issued, the Commission shall, to the extent practicable, use information that was part of the determination to issue the license for such production facility or utilization facility..(2)Use of early site permit environmental impact statementChapter 16 of the Atomic Energy Act of 1954 (42 U.S.C. 2231 et seq.) is amended by adding at the end the following:194.Use of early site permit environmental impact statementa.Supplemental environmental impact statementAny environmental impact statement required pursuant to section 102(2)(C) the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) for purposes of issuing a construction permit, operating license, or combined construction permit and operating license for a production facility or utilization facility, for which an early site permit has been issued, shall be prepared as a supplement to the environmental impact statement prepared for such early site permit.b.Incorporation by referenceA supplemental environmental impact statement prepared under subsection a. shall—(1)incorporate by reference the analysis, findings, and conclusions from the environmental impact statement prepared for the applicable early site permit; and(2)include additional discussion, analysis, findings, and conclusions on matters resolved in the early site permit proceeding only to the extent necessary to address information that—(A)is new; and(B)would materially change the prior findings or conclusions..(f)Hearings(1)In generalSection 189 of the Atomic Energy Act of 1954 (42 U.S.C. 2239) is amended—(A)in subsection a. (1) (B)—(i)by striking clause (iv); and(ii)by redesignating clause (v) as clause (iv); and(B)by adding at the end the following:c.Hearing proceduresAll hearings under this section shall be conducted using informal adjudicatory procedures, unless the Commission determines that formal adjudicatory procedures are necessary—(1)to develop a sufficient record; or(2)to achieve fairness.d.Hearing on early site permit, construction permit, operating license, and combined construction permit and operating license(1)In generalNotwithstanding any outstanding request for a hearing, the Commission shall issue and make immediately effective any early site permit, construction permit, operating license, or combined construction permit and operating license for a production facility or utilization facility upon the Commission’s finding that the application therefor satisfies the requirements of this Act.(2)Appropriate actionFollowing completion of any required hearing, the Commission shall take any appropriate action with respect to the early site permit, construction permit, operating license, or combined construction permit and operating license to the extent necessary to account for the decision in any such required hearing..(2)Licensing of uranium enrichment facilitiesSection 193(b) of the Atomic Energy Act of 1954 (42 U.S.C. 2243(b)) is amended—(A)by amending paragraph (1) to read as follows:(1)In generalUpon a request for a hearing on the licensing of construction and operation of a uranium enrichment facility under sections 53 and 63, the Commission shall conduct a single adjudicatory hearing.; and(B)in paragraph (2), by striking Such hearing and inserting If a hearing is held under paragraph (1), the hearing.(g)Technical amendmentSection 103 d. of the Atomic Energy Act of 1954 (42 U.S.C. 2133d.) is amended by striking or any any and inserting or any.(h)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out subsections (a), (b), and (c) $20,000,000 for each of fiscal years 2021 through 2031, to remain available until expended.(2)Off-fee appropriationAny funds appropriated to carry out subsections (a), (b), and (c) may not be recovered by the Commission through the collection of user fees from existing licensees.305.Demonstration and early deployment of advanced nuclear reactors(a)Demonstration projectsSection 959A(c) of the Energy Policy Act of 2005 (42 U.S.C. 16279a(c)) is amended—(1)by redesignating paragraphs (1) through (10) as paragraphs (2) through (11), respectively;(2)by inserting after the Secretary shall— the following:(1)not later than December 31, 2025, establish a program to enter into agreements to carry out no fewer than 5 demonstration projects pursuant to subsection (b)(1) to demonstrate the suitability of advanced nuclear reactors for commercial applications;;(3)in paragraph (10)(A), as redesignated by paragraph (1) of this subsection, by striking paragraph (8) and inserting paragraph (9); and(4)in paragraph (11), as redesignated by paragraph (1) of this subsection, by striking paragraph (8) and inserting paragraph (9) and by striking paragraph (9) and inserting paragraph (10).(b)Research and development goalsSection 959A of such Act (42 U.S.C. 16279a(c)) is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following:(f)Research goals(1)In generalThe Secretary shall establish and annually update goals for the research to support the demonstration of advanced reactors under subsection (c) and the deployment of subsequent advanced reactors.(2)CoordinationIn developing and updating the goals, the Secretary shall coordinate with members of private industry.(3)RequirementsIn developing the goals, the Secretary shall ensure that—(A)research activities are focused on—(i)key areas of nuclear research, development, and deployment that range from basic research on advanced nuclear reactor generation to full-design development, safety evaluation, and licensing;(ii)resolving materials challenges relating to radiation damage or corrosive coolants; and(iii)qualification of advanced nuclear fuel;(B)infrastructure, such as a versatile reactor-based fast neutron source, which is required to be established in section 955(c)(1), or a molten salt testing facility to aid in research, is constructed; and(C)advanced manufacturing and construction techniques and materials are analyzed to identify strategies to reduce the commercialization cost of advanced nuclear reactors..(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $1,500,000,000 for each of fiscal years 2022 through 2023 for each of the following:(1)Gateway for Accelerated Innovation in Nuclear vouchers.(2)Advanced nuclear technology development funding opportunity announcements.(3)Advanced small modular nuclear reactor research and development.(4)The advanced reactor demonstration program.(5)The Nuclear Reactor Innovation Center.(d)Authorization of appropriationSection 2001(c) of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended to read as follows:(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out research, development, demonstration, and transportation activities in this section $350,000,000 for each of fiscal years 2022 through 2031..306.Authorization of appropriations for loan guarantees for advanced nuclear facilitiesSection 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at the end the following:(c)Advanced nuclear energy facilitiesThere are authorized to be appropriated to the Secretary to make guarantees under section 1703(b)(4) $10,000,000,000 for each of fiscal years 2022 through 2031, to remain available until expended.. 307.Expanding the production tax credit for nuclear power(a)In generalSection 45J of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)(1), by striking 1.8 cents and inserting 2.7 cents; and(2)in subsection (b)(5)(B)(i), by striking 6,000 megawatts and inserting 15,000 megawatts.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. IVClean Electricity Standard401.Certification of cost-effective market penetration of clean electricity technologies(a)In generalTitle VI of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end the following:610.Federal decarbonization and innovation assessment program(a)In generalNot later than 2 years after the date of enactment of this section, the Secretary, after consultation with the Administrator of the Environmental Protection Agency, shall establish a program, to be known as the Federal Decarbonization and Innovation Assessment Program, to annually review and monitor progress towards—(1)an 80 percent reduction in the amount of carbon dioxide emitted by electricity generators, relative to the amount of such emissions on the date of enactment of this section, by 2050; and(2)cost-effective market penetration of eligible technologies, as determined by the Secretary under subsection (b).(b)Cost-Effective market penetrationThe Secretary shall determine that eligible technologies have achieved cost-effective market penetration if—(1)at least 3 gigawatts of new electricity generating capacity using any type of eligible technology has come into commercial operation since the date of enactment of this section, provided that—(A)less than 50 percent of the capital costs of such new electricity generating capacity has been subsidized with Federal funds; and(B)at least 1 gigawatt of such capacity is coal-fired electricity generating capacity that is equipped with carbon capture utilization and storage technology, from which at least 90 percent of the carbon dioxide output is captured and utilized or stored in a manner that prevents emission to the atmosphere; and(2)at least one type of eligible technology—(A)has similar operating characteristics as fossil-fueled electricity generation technology, such as dispatchability upon demand; and(B)based on data provided by the Energy Information Administration, has a total cost of electricity generation that is not more than 10 percent higher than the average total cost of electricity generation from fossil-fueled electricity generators that were constructed not earlier than 5 years prior to the date of enactment of this section.(c)Certification of cost-Effective market penetrationUpon making the determination described under subsection (b), but no earlier than the date that is 5 years after the date of enactment of this section, the Secretary shall certify that cost-effective market penetration of eligible technology has occurred.(d)DefinitionsIn this section:(1)Advanced dispatchable renewable energy systemThe term advanced dispatchable renewable energy system means an integrated system of energy storage technology deployed with wind or solar electricity generation technology for which the Secretary has determined that the availability of such integrated system to be dispatched to support ongoing electric grid reliability is similar to that of fossil-fueled electricity generation technology.(2)Advanced nuclear power generation technologyThe term advanced nuclear power generation technology has the meaning given the term advanced nuclear reactor in section 951(b) of the Energy Policy Act of 2005 (42 U.S.C. 16271).(3)Eligible technologyThe term eligible technology means any of the following:(A)Advanced nuclear power generation technology.(B)Advanced dispatchable renewable energy system.(C)Fossil-fueled electricity generation technology equipped with carbon capture utilization and storage technology, from which at least 90 percent of the carbon dioxide output of the fossil-fueled electricity generation technology is—(i)captured and utilized; or(ii)stored in a manner that prevents emission to the atmosphere..(b)Conforming amendmentSection 1(b) of the Public Utility Regulatory Policies Act of 1978 is amended by adding after the item relating to section 608 the following:Sec. 609. Rural and remote communities electrification grants. Sec. 610. Federal decarbonization and innovation assessment program..402.Federal clean electricity standard(a)PURPA Amendments(1)In generalTitle VI of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is further amended by adding after section 610 (as added by this Act) the following:611.Clean electricity standard(a)Clean electricity credit programNot later than 180 days after the program trigger date and in accordance with this section, the Secretary shall establish a program—(1)to reduce the amount of carbon dioxide that is emitted by electricity generators; and(2)under which clean electricity credits are issued, tracked, and surrendered.(b)Issuance of clean electricity credits(1)In generalFor each calendar year, beginning on the program effective date, the Secretary shall issue clean electricity credits to each qualifying electricity generator in the amount determined under paragraph (2).(2)Determination of credits issuedExcept as provided in paragraph (3), the number of clean electricity credits issued under paragraph (1) shall be the number that is equal to—(A)the number of megawatt-hours of electricity sold by the qualifying electricity generator; multiplied by(B)the number that is equal to—(i)1.0; less(ii)the number that is equal to—(I)the annual carbon intensity of the qualifying electricity generator; divided by(II)0.82.(3)Use of dynamic crediting methodologyIf a dynamic crediting methodology is approved under section 612(c), the Secretary shall use such methodology to determine the number of clean electricity credits to issue under this subsection.(c)Surrender of credits(1)In generalFor each compliance period each retail electricity supplier shall, except as provided in paragraph (2) and by not later than 6 months after the date on which the compliance period ends, surrender the number of clean electricity credits determined under paragraph (3).(2)PaymentFor each clean electricity credit required to be surrendered under paragraph (1) that is not so surrendered, a retail electricity supplier shall pay an amount that is equal to the alternative compliance price determined under paragraph (7).(3)Number of credits(A)In generalAs determined by the Secretary, the number of clean electricity credits required to be surrendered under paragraph (1) by each retail electricity supplier shall be equal to—(i)the percentage determined under subparagraph (B); multiplied by(ii)the number of megawatt-hours of electricity sold at retail by the retail electricity supplier during the applicable compliance period.(B)Determination of percentage(i)Reduction requirementThe Secretary shall determine the percentage to be applied in subparagraph (A)(i) for each compliance period that will result in an 80 percent reduction in the amount of carbon dioxide emitted by electricity generators, relative to the amount of such emissions on the date of enactment of this section, by 2050.(ii)Linear changesThe Secretary shall determine the percentage for each compliance period under clause (i) with the goal of achieving linear reductions in the amount of carbon dioxide emitted by electricity generators in each successive compliance period.(C)First compliance periodThe percentage determined under subparagraph (B) for the first compliance period shall be the greater of—(i)the percentage obtained by dividing—(I)the total number of clean electricity credits that would be issued under subsection (b)(2) for the year in which this section is enacted; by(II)the total number of megawatt-hours of electricity sold by retail electricity suppliers in the year in which this section is enacted; and(ii)the percentage obtained by dividing—(I)the total number of clean electricity credits projected to be issued under paragraph (4)(B) for 2030; by(II)the total number of megawatt-hours projected to be sold by retail electricity suppliers in 2030.(4)Projections(A)Early projection for first compliance periodNot later than the date that is 2 years after the date of enactment of this section, the Secretary shall publish a projection of the percentage to be used for purposes of paragraph (3)(A)(i) for the first compliance period, which such projection shall be made based on the number of megawatt-hours of electricity sold by qualifying electricity generators during the period of five years that precedes the date of the projection and the associated carbon dioxide emissions.(B)2030 projectionBy not later than 2026, the Secretary shall publish a projection of the number of clean electricity credits that would be issued to qualifying electricity generators in 2030.(5)Single use of creditsEach clean electricity credit issued under subsection (b) may only be surrendered once for purposes of complying with the requirements of paragraph (1).(6)Banking of clean electricity creditsA clean electricity credit issued under subsection (b) may be surrendered for the compliance period in which the clean electricity credit is issued or in any subsequent compliance period.(7)Alternative compliance price(A)Initial amountThe alternative compliance price for the first compliance period shall be $30 per applicable clean electricity credit.(B)Annual adjustments to alternative compliance price(i)In generalBeginning after the first compliance period, the Secretary shall increase the amount of the alternative compliance price from the amount for the prior compliance period by 5 percent.(ii)Other adjustmentsThe Secretary may adjust the alternative compliance price to account for inflation, as the Secretary may determine necessary.(d)Civil penalties(1)In generalSubject to paragraph (2), a retail electricity supplier that fails to meet the requirements of paragraph (1) or (2) of subsection (c) shall be subject to a civil penalty in an amount equal to—(A)the number of megawatt-hours of electricity sold by the retail electricity supplier for which such retail electricity supplier fails to surrender a clean electricity credit or make an alternative compliance payment as required under subsection (c); multiplied by(B)200 percent of the value of the applicable alternative compliance price.(2)Procedure for assessing penaltyThe Secretary shall assess a civil penalty under this subsection in accordance with the procedures for assessing a penalty under section 333(d) of the Energy Policy and Conservation Act (42 U.S.C. 6303(d)).(e)Savings provisionNothing in this section affects the authority of a State, or a political subdivision of a State, to adopt or enforce any law relating to—(1)clean electricity or renewable energy;(2)carbon dioxide emissions; or(3)the regulation of a retail electricity supplier.(f)RegulationsNot later than 1 year after the date of enactment of this section, the Secretary shall issue regulations to implement this section. (g)DefinitionsIn this section:(1)Carbon intensityThe term carbon intensity means, as determined by the Secretary in consultation with the Administrator of the Environmental Protection Agency and with respect to a qualifying electricity generator, the amount (in metric tons per megawatt-hour) obtained by dividing—(A)the annual carbon dioxide emissions of the qualifying electricity generator, excluding any carbon dioxide that is captured and utilized or stored in a manner that prevents emission to the atmosphere; by(B)the annual quantity of electricity generated by the qualifying electricity generator.(2)Clean electricity creditThe term clean electricity credit means a credit issued under subsection (b).(3)Clean electricity standardThe term clean electricity standard means the requirements of section 611. (4)Compliance periodThe term compliance period means the 3-year period that begins on the program effective date and each 3-year period thereafter until 2050.(5)Qualifying electricity generatorThe term qualifying electricity generator means any electricity generator that has an annual carbon intensity of less than 0.82 metric tons per megawatt-hour.(6)Retail electricity supplierThe term retail electricity supplier means an entity in the United States that sold not fewer than 20 megawatt-hours of electricity to electricity consumers for purposes other than resale during the preceding calendar year.(7)Program trigger dateThe term program trigger date means January 1 of the first calendar year beginning after the date on which the Secretary certifies that cost-effective market penetration of eligible technologies has occurred under section 610(c).(8)Program effective dateThe term program effective date means the earlier of—(A)the date that is 2 years after the program trigger date; and(B)January 1 of the first calendar year that begins after the date that is 10 years after the date of enactment of this section.612.Identification, review, and approval of dynamic crediting methodologies(a)Identification of dynamic crediting methodologies(1)In generalNot later than 2 years after the date of enactment of this section, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall identify a dynamic crediting methodology for calculating the amount of carbon dioxide emissions that are avoided or displaced on an hourly basis by increased electricity generation from qualifying electricity generators.(2)Consideration of regional differencesAny dynamic crediting methodology identified under paragraph (1) may account for differences between—(A)regions in which there is a Regional Transmission Organization or an Independent System Operator; and(B)regions in which there are no such entities.(b)Commission review of dynamic crediting methodologies(1)In generalThe Secretary shall provide any dynamic crediting methodology identified under subsection (a) to the Commission for review.(2)Technical conferenceNot later than 120 days after the Secretary provides a dynamic crediting methodology to the Commission under paragraph (1), the Commission shall hold a technical conference in partnership with State regulatory authorities to evaluate such methodology.(3)ReportNot later than 180 days after the Commission holds a technical conference under paragraph (2), and after providing an opportunity for public comment, the Commission shall provide to the Secretary a report on the technical conference that includes Commission recommendations concerning the use of the dynamic crediting methodology.(c)ApprovalNot later than 180 days following receipt of the report provided under subsection (b)(3), the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall approve use of the dynamic crediting methodology that is the subject of such report if the Secretary determines that such use would—(1)significantly enhance confidence that the program established under 611(a)(1) will help achieve an 80 percent reduction in the amount of carbon dioxide emitted by electricity generators, relative to the amount of such emissions on the date of enactment of this section, by 2050; or(2)significantly reduce the costs of achieving such reduction.(d)Use of dynamic crediting methodologies(1)Adjustment to amount of creditsIf the Secretary approves a dynamic crediting methodology under subsection (c), the Secretary shall use such dynamic crediting methodology to determine the number of clean electricity credits to be issued to a qualifying electricity generator to account for the amount of carbon dioxide emissions that are avoided or displaced on an hourly basis by increased electricity generation from such qualifying electricity generator.(2)Deadline(A)In generalExcept as provided in subparagraph (B), the Secretary shall use a dynamic crediting methodology approved under subsection (c) beginning in the later of—(i)the first full calendar year beginning after the date on which such approval occurs; and(ii)the first calendar year of the first compliance period.(B)ExceptionThe Secretary may delay use of an approved dynamic crediting methodology by 1 year if the Secretary finds that additional time is needed for the Secretary or the Commission to take actions necessary to carry out subsection (e).(e)Implementation(1)In generalThe Secretary may, by rule, require that Regional Transmission Organizations, Independent System Operators, other balancing authorities, and other appropriate entities provide the Secretary with the information necessary for the Secretary to use a dynamic crediting methodology approved under subsection (c).(2)TariffsAt the request of the Secretary, or upon its own initiative, the Commission shall consider whether changes to any tariffs on file pursuant to section 205 of the Federal Power Act (16 U.S.C. 824d) are necessary to implement the requirements of any rule issued by the Secretary under paragraph (1).(f)Regional Transmission Organization; Independent System OperatorThe terms Regional Transmission Organization and Independent System Operator have the meanings given such terms in section 3 of the Federal Power Act (16 U.S.C. 796).(g)DefinitionsIn this section, the terms clean electricity credit, compliance period, and qualifying electricity generator have the meanings given such terms in section 611..(2)Conforming amendmentSection 1(b) of the Public Utility Regulatory Policies Act of 1978 is further amended by adding after the item related to section 610 (as added by this Act) the following:Sec. 611. Clean electricity standard. Sec. 612. Identification, review, and approval of dynamic crediting methodologies..(b)Amendments to the Clean Air ActSection 111(a)(4) of the Clean Air Act (42 U.S.C. 7411(a)(4)) is amended—(1)by striking The term and inserting (A) The term; and(2)by adding at the end the following:(B)Until the end of the first compliance period of the clean electricity standard (as such terms are defined in section 611(h) of Public Utility Regulatory Policies Act of 1978), the term modification, notwithstanding subparagraph (A), does not include a physical or operational change at an electricity generating unit that is designed to reduce the amount of carbon dioxide emitted per megawatt hour at electricity utility generating units, provided that such change—(i)does not cause the violation of a national ambient air quality standard in an air quality control region in which an environmental justice community (as defined by the Administrator) exists; and(ii)does not result in—(I)an increase in the maximum hourly emissions rate of any air pollutant subject to a national ambient air quality standard under section 109 that is achievable by such unit; and(II)both a significant emissions increase and a significant net emissions increase in annual actual emissions of such pollutant from such unit..403.Regional clean electricity planning models(a)Development of planning models and dataNot later than 2 years after the date of enactment this Act, the Secretary shall make available one or more regional electricity planning models and standardized data sets, including potential renewable energy hourly production profiles at all potential locations for renewable energy deployment, that States can use to develop plans for portfolios of clean electricity resources that are capable of achieving, at least cost, the goal described under section 610(a)(1) of the Public Utility Regulatory Policies Act of 1978, as added by section 402 of this Act, consistent with the need to maintain reliability.(b)Development processIn making planning models and data available under subsection (a), the Secretary shall—(1)solicit planning models and standardized, data sets from the national laboratories and universities;(2)hold jointly with the Commission a technical conference on planning models and standardized data sets, including hourly profiles of renewable energy production at potential deployment locations, and consider the input from such conference in choosing planning models and data sets to make available; and(3)update the planning models and data sets made available from time to time in response to new information.(c)Use of models by StatesThe Secretary shall encourage States to use the models and data sets to—(1)plan collaboratively with other States in the same North American Electric Reliability Corporation reliability region or organized electricity market on least-cost and reliable compliance with the clean electricity standard (as such term is defined in section 611(h) of the Public Utility Regulatory Policies Act of 1978); and(2)adopt, and from time to time update, multi-State clean electricity resource deployment goals that promote least-cost deployment consistent with maintaining electric reliability.404.Stand-by emission performance standards(a)Annual review of emissionsNot later than February 1 of the first calendar year beginning after the date of enactment of this section, and each February 1 thereafter, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall publish a determination of the annual average level of carbon dioxide emissions from electricity generators for the prior 3 calendar years.(b)EnforceabilityAn emission limitation for carbon dioxide emissions from electric utility steam generating units established under title I of the Clean Air Act (42 U.S.C. 7401 et seq.) may be enforced by a State or by the Administrator of the Environmental Protection Agency—(1)before the program trigger date, only if—(A)the Secretary, not earlier than 5 years after the date of enactment of this Act, determines under subsection (a) that the 5-year annual average level of carbon dioxide emissions from electric utility steam generating units exceeded the annual average level of such emissions for the preceding 5-year period by at least 6 percent; or(B)the Secretary finds that significantly less than the full amount of funding authorized for programs under this Act has been appropriated, resulting in substantial limitation to or delay of the technology advancement elements of this Act; or(2)after the end of a compliance period, only if the clean electricity standard is not enforced for the compliance period.(c)Clean air act authoritiesExcept as provided in this section, neither a State nor the Administrator of the Environmental Protection Agency may enforce any emission limitation established under title I of the Clean Air Act (42 U.S.C. 7401 et seq.) for carbon dioxide emissions from electric utility steam generating units.(d)DefinitionsIn this section:(1)Clean electricity standard; Program trigger date; Compliance periodThe terms clean electricity standard, program trigger date, and compliance period have the meanings given such terms in section 611(h) of the Public Utility Regulatory Policies Act of 1978, as added by section 402 of this Act.(2)Electric utility steam generating unitThe term electric utility steam generating unit has the meaning given such term in section 112(a) of the Clean Air Act (42 U.S.C. 7412(a)).VMiscellaneous501.Additional requirements(a)WagesNotwithstanding any other provision of law and in a manner consistent with other provisions in this Act, all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(b)ExceptionSubsection (a) shall not apply to the use of a grant awarded under section 203.502.Utilization of qualified apprentices by construction contractors(a)In generalAll contractors and subcontractors engaged in the performance of construction, alteration, or repair work on a covered project shall, subject to subsection (b), ensure that not less than 15 percent of the total labor hours of such work be performed by qualified apprentices.(b)Apprentice-to-Journeyworker ratioThe requirement under subsection (a) shall be subject to any applicable requirements for apprentice-to-journeyworker ratios of the Department of Labor or the applicable State apprenticeship agency.(c)ParticipationEach contractor and subcontractor who employs 4 or more individuals to perform construction, alteration, or repair work on a covered project shall employ 1 or more qualified apprentices to perform such work.(d)Compliance(1)If the Secretary determines, upon receipt of a complaint or on the Secretary’s own initiative, that a covered project is not being carried out in accordance with the requirements of this section, the Secretary shall withhold from payments otherwise due the contractor as a penalty, or require the payment by the contractor of a penalty, in the amount of not less than $5,000, but not more than $10,000, for each hour of the apprenticeship utilization requirement that is not achieved.(2)A determination by the Secretary under paragraph (1) shall be grounds for contract termination.(3)A contractor or subcontractor that violates the requirements of this section shall be prohibited from performing work on any covered project for 5 years.(e)Reporting requirements(1)Before commencing work on a contract for a covered project, the contractor shall submit to the recipient of assistance and the Secretary an estimate of—(A)the total labor hours to be performed under the contract; and(B)the number of qualified apprentices proposed to be employed under the contract, categorized by trade or craft.(2)While the covered project is ongoing, the contractor shall include with each payment application to the recipient of assistance and Secretary a report containing the following information:(A)The names of all qualified apprentices and their apprentice registration or identification number.(B)The number of qualified apprentices and labor hours worked by them, categorized by trade or craft.(C)The number of journey level workers and labor hours worked by them, categorized by trade or craft.(3)When a contractor is not subject to progress billing, the contractor shall submit the periodic reports required by paragraph (2) within a comparable time frame.(4)Within 60 days after concluding work on the contract, the contractor shall submit to the recipient of assistance and the Secretary a verified statement of the total journeyworker and apprentice hours performed on the project. The contractor and subcontractors shall maintain all personnel records relating to the reporting requirements of this subsection for a period of at least 3 years after final completion of the work.(5)The information described in this subsection shall be public and shall not be exempt from disclosure under section 552(b) of title 5, United States Code.(6)If the Secretary determines that any of the information required by this subsection contains false or misleading information that was provided knowingly or with reckless disregard for the truth, or omits information that was omitted knowingly or with reckless disregard of the truth, the contractor or subcontractor for which the information was submitted shall be prohibited from performing work on a covered project for a period of 5 years, and shall be further subject to penalties and sanctions, including contract termination.(7)Any misrepresentation or omission included in the reporting required by this subsection shall constitute a false record or statement material to a false or fraudulent claim for purposes of subchapter III of chapter 37 of title 31, United States Code.(f)Waiver(1)Upon request by a contractor or recipient of assistance, the Secretary may adjust the apprenticeship utilization requirement otherwise applicable to the contract for a specific covered project, when the contractor has provided documentary evidence of—(A)a demonstrated lack of availability of qualified apprentices in the geographic area in which the contract will be performed; and(B)a good-faith effort on the part of the contractor and its subcontractors to comply with the apprenticeship utilization requirement.(2)A waiver granted under this subsection and the rationale of the Secretary concerned for granting the waiver shall be public information and shall not be exempt from disclosure under section 552(b) of title 5, United States Code.(g)ContractingThe recipient of assistance shall cause to be inserted in a contract for a covered project stipulations to effectuate the requirements of this section. The stipulations shall provide that the contractor shall be jointly and severally liable for any violation of the requirements of this section that is committed by one of its subcontractors.(h)DefinitionsIn this section:(1)The term contractor means a general contractor or other lead or prime contractor on a covered project.(2)The term covered project means construction, alteration, or repair work assisted in whole or in part under sections 111, 131, or 202 of this Act.(3)The term labor hours means the total number of hours devoted to the performance of construction activities (as defined in Sector 23 of the North American Industry Classification System) by employees of the contractor and its subcontractors. The term excludes hours worked by foremen, superintendents, owners, and persons employed in a bona fide executive, administrative, or professional capacity as defined in part 541 of title 29, Code of Federal Regulations.(4)The term qualified apprentice means an employee of a contractor or subcontractor participating in an apprenticeship program as that term is defined in section 3131(e)(3)(B) of the Internal Revenue Code of 1986.(5)The term Secretary means the Secretary of Energy.(6)The term subcontractor means any person or company, at any tier, that performs some or all of the obligations of the contractor on a covered project.(i)PreemptionNothing in this section shall preempt applicable State or local laws or policies that provide for additional skilled and trained workforce requirements on construction projects.503.Requirements applicable to tax incentive programs(a)In generalA taxpayer seeking a credit under sections 121, 125, 204, 205, 206, 207, 302, and 307 of this Act, shall submit to the Secretary of the Treasury, along with the taxpayer’s timely filed return, a declaration made under the penalties of perjury certifying compliance with the requirements under subsection (b).(b)Labor standardsThe Secretary of the Treasury shall require a taxpayer, as a condition of receiving a credit under a program enumerated in subsection (a), to satisfy each of the following requirements during the taxable year for which such credit is claimed and any other period in which construction, alteration or repair work was performed for purposes of qualifying for a credit set forth in subsection (a):(1)WagesAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work on any qualified facility, energy storage property, electricity generation facility, advanced nuclear power facility, qualifying advanced energy project, qualified offshore wind property, or other projects contemplated by the credit programs enumerated in subsection (a), shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(2)Labor hours for qualified apprentices(A)In generalAll contractors and subcontractors engaged in the performance of construction, alteration, or repair work on any project described in paragraph (1) shall, subject to subparagraph (B), ensure that not less than 15 percent of the total labor hours of such work be performed by qualified apprentices.(B)Apprentice-to-journeyworker ratioThe requirement under subparagraph (A) shall be subject to any applicable requirements for apprentice-to-journeyworker ratios of the Department of Labor or the applicable State apprenticeship agency.(C)ParticipationEach contractor and subcontractor who employs 4 or more individuals to perform construction, alteration, or repair work on a covered project shall employ 1 or more qualified apprentices to perform such work.(D)ReportingWhile the project is ongoing, the contractor shall, with each payment application to the taxpayer, include a report with the following:(i)The names of all qualified apprentices and their apprentice registration or identification number.(ii)The number of qualified apprentices and labor hours worked by them, categorized by trade or craft.(iii)The number of journey level workers and labor hours worked by them, categorized by trade or craft.Such reports shall be included with the taxpayer’s declaration under subsection (a). (E)Maintenance of recordsThe taxpayer, its contractor, and subcontractors, shall maintain all reports and personnel records relating to the requirements of subparagraph (D) for a period of at least 3 years after final completion of the work.(F)Submission of recordsThe taxpayer, its contractor, and subcontractors, shall immediately submit, upon request by the Secretary of Energy, the documents described in subparagraphs (D) and (E). Failure to produce such documents shall result in penalties.(G)WaiverThe Secretary of the Treasury may, upon request by a taxpayer, adjust the requirements of subsection (b)(2) for a specific project, when the taxpayer has provided documentary evidence of the following:(i)A demonstrated lack of availability of qualified apprentices in specific geographic areas.(ii)A good faith effort on the part of the taxpayer, its contractor and subcontractors to comply with the requirements of subsection (b)(2).Such waivers and the rationale of the Secretary of the Treasury for granting such waivers shall be public and shall not be exempt from disclosure under section 552(b) of Title 5, United States Code. (H)DefinitionsFor purposes of this subsection:(i)ContractorThe term contractor means a general contractor or other lead or prime contractor on a construction project described in subsection (b)(2).(ii)Labor hoursThe term labor hours means the total number of hours devoted to the performance of construction activities (as defined in Sector 23 of the North American Industry Classification System) by employees of the contractor and all subcontractors. The term excludes hours worked by foremen, superintendents, owners, and persons employed in a bona fide executive, administrative, or professional capacity as defined in part 541 of title 29, Code of Federal Regulations.(iii)Qualified apprenticeThe term qualified apprentice means an employee participating in an apprenticeship program (as such term is defined in section 3131(e)(3)(B) of the Internal Revenue Code of 1986).(iv)SubcontractorThe term subcontractor means any person or company, at any tier, that performs some or all of the obligations of the contractor on a construction project described in subsection (b)(2).(I)PreemptionNothing in this subsection shall preempt applicable State or local laws or policies that provide for additional skilled and trained workforce requirements on construction projects.(c)Enforcement(1)InvestigationsUpon receipt of a complaint or its own initiative, the Secretary of Energy, in consultation with the Secretary of Labor, shall request and review the weekly payroll records of contractors and subcontractors engaged in the performance of any construction, alteration, or repair work on projects described in paragraphs (1) and (2) of subsection (b), the reports set forth in subparagraphs (D) and (E) of subsection (b)(2), and interview individuals employed by such contractors and subcontractors, to determine whether the requirements of paragraphs (1) and (2) of subsection (b) have been met.(2)PenaltiesThe taxpayer shall be responsible for compliance by any contractor or lower tier subcontractor performing any construction, alteration, or repair work on projects described in paragraphs (1) and (2) of subsection (b). If the Secretary of Energy determines, upon receipt of a complaint or its own initiative, that a project was not carried out in accordance with the requirements of this section, the taxpayer shall be liable to the Department of the Treasury for the following:(A)For violations of subsection (b)(1), the taxpayer shall be liable for any unpaid wages. In addition, the taxpayer shall be liable to the Department of the Treasury for an administrative penalty in the amount of not less than $1,000 but not more than $5,000 per each individual not paid the proper prevailing rate.(B)For violations of subsection (b)(2), the taxpayer shall be liable to the Department of the Treasury in the amount of not less than $1,000, but not more than $5,000, for each hour of the apprenticeship utilization requirement that is not achieved.(3)False statementsIf the Secretary of Energy, in consultation with the Secretary of Labor, determines that any of the information in a declaration under subsection (a) or report under subsection (b)(2)(D) and (E), contains false or misleading information that was provided knowingly or with reckless disregard for the truth, or omits information that was omitted knowingly or with reckless disregard of the truth, the taxpayer shall no longer be eligible for any of the credits enumerated in subsection (a), and shall be fined not less than $5,000 but not more than $10,000.(4)TransparencyDeclarations under subsection (a) and reports under subsection (b)(2)(D) and (E) shall be publicly available and the information contained therein shall not be exempt from disclosure under section 552(b) of title 5, United States Code.